Exhibit 10.1
CONTRIBUTION AGREEMENT
by and among
DENIHAN OWNERSHIP COMPANY, LLC,
DENIHAN MEZZ IV HOLDING COMPANY, LLC
and
CARDINALS OWNER LLC
Dated as of

June 20, 2011





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Certain Defined Terms
    3    
2. Investment in the Company and Operating Lease Transactions
    15    
2.1 Investment
    15  
2.2 Operating Lease
    16  
2.3 Federal Income Tax Treatment
    17    
3. Deposit
    17    
3.1 Payment of the Deposit
    17  
3.2 Interest-Bearing Account
    18  
3.3 Application of Deposit
    18    
4. Lender Consent
    18    
4.1 Lender Consent
    18  
4.2 Failure to Procure Lender Consent
    20    
5. Conditions Precedent to Closing
    20    
5.1 Conditions Precedent to Mezz IV and Company Obligations
    20  
5.2 Conditions Precedent to Pebblebrook Obligations
    21  
5.3 Indemnity
    22    
6. Title Matters
    24    
6.2 Access
    25    
7. Closing Procedure
    27    
7.1 Closing Deliveries
    27  
7.2 Closing Costs
    29  
7.3 Prorations
    30  
7.4 Capital Improvements/Deferred Maintenance
    34  
7.5 Income Tax Elections
    34    
8. Condemnation or Destruction of Property
    34    
9. Representations, Warranties and Covenants
    35    
9.1 Representations and Warranties
    35  

i



--------------------------------------------------------------------------------



 



              Page  
9.2 Representations and Warranties of Pebblebrook
    42  
9.3 Survival
    43  
9.4 Interim Covenants of the Company
    44  
9.5 Checked Baggage
    45  
9.6 Safe Deposit Boxes
    46  
9.7 Employees
    46  
9.8 Independent Audit
    47  
9.9 Tenant Estoppels
    47  
9.10 Liquor Licenses
    47  
9.11 Mezz IV
    47    
10. DISCLAIMER AND ASSUMPTION
    48    
10.1 DISCLAIMER
    48  
10.2 SURVIVAL
    49    
11. Disposition of Deposit
    49    
11.1 Default by Mezz IV and Company
    49  
11.2 Default By Pebblebrook
    49    
12. Labor
    50    
12.1 Collective Bargaining
    50    
13. Miscellaneous
    50    
13.1 Brokers
    50  
13.2 Limitation of Liability
    50  
13.3 Recitals; Exhibits; Entire Agreement; Modification
    51  
13.4 Interpretation
    51  
13.5 Governing Law
    52  
13.6 Successors and Assigns
    52  
13.7 Notices
    52  
13.8 Third Parties
    53  
13.9 WAIVER OF JURY TRIAL
    53  
13.10 Legal Costs
    53  
13.11 No Lis Pendens
    54  
13.12 Counterparts
    54  
13.13 Effectiveness
    54  
13.14 Tax Returns
    54  
13.15 Press Releases
    54  
13.16 Confidentiality
    54  

ii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES LIST
SCHEDULES

         
1
  —   Fee Properties and Fee Owners
1.1
  —   Manager’s Excluded Property
3.1
  —   Escrow Agent Wire Instructions
6.1.1
  —   Surveys
6.1.4
  —   Permitted Exceptions
7.3.1
  —   Voucher Credit/Vouchers
9.1.2(a)
  —   Existing Litigation
9.1.2(p)
  —   Loan Document Escrows, Reserves and Other Deposits
9.1.2(q)
  —   Intentionally Omitted
9.1.3(a)
  —   Lease Schedule
9.1.3(b)
  —   Contracts
9.1.3(e)
  —   Insurance
9.1.3(g)
  —   Union Agreements
9.1.3(h)
  —   Violations
9.1.3(i)
  —   Environmental Matters

EXHIBITS

         
A
      Amended and Restated Operating Agreement
B
  —   Form of Limited Liability Company Agreement
C
  —   Form of Operating Lease
D-1
  —   Form of Company Closing Certificate
D-2
  —   Form of Mezz IV Closing Certificate
E
  —   Form of Certificate of Non-Foreign Status
F-1
  —   Form of Title Affidavit
F-2
  —   Form of Non-Imputation Affidavit
G
  —   Form of Pebblebrook Closing Certificate
H
  —   Assignment and Assumption of Preferred Interest
I
  —   Form of Deposit Escrow Agreement
J
  —   Form of Tenant Estoppel
K
  —   Proposed Organizational Chart
L
  —   Assignment and Assumption of Interests
M
  —   Form of Indemnity and Contribution Agreement
N
      Form of Certificate of Withdrawal

iii



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made on June 20, 2011
(the “Effective Date”) by and among Denihan Mezz IV Holding Company, LLC, a
Delaware limited liability company (“Mezz IV”) and Denihan Ownership Company,
LLC, a New York limited liability company (“Company”), each having an address at
c/o Denihan Hospitality Group, 551 Fifth Avenue, New York, NY 10176 and
Cardinals Owner LLC, a Delaware limited liability company having an address at 2
Bethesda Metro Center, Suite 1530, Bethesda, Maryland 20814 (“Pebblebrook”).
R E C I T A L S
     A. BDB Associates, LLC, a New York limited liability company (“BDB”)
currently owns fifty percent (50%) of the Class A membership interests in the
Company and BJD Associates, LLC, a New York limited liability company (“BJD”)
currently owns fifty percent (50%) of the Class A membership interests in the
Company. LJDD, LLC (“LJDD”) currently owns one hundred percent (100%) of the
Class B membership interests in the Company (the “Preferred Interest”) which,
together, constitute all issued and outstanding equity interests of the Company.
     B. The Company is the sole member of Mezz IV, which is sole member of
Denihan Mezz III Holding Company, LLC, a Delaware limited liability company
(“Mezz III”), which is the sole member of Denihan Mezz II Holding Company, LLC,
a Delaware limited liability company (“Mezz II”), which is sole member of
Denihan Mezz I Holding Company, LLC, a Delaware limited liability company (“Mezz
I” and together with Mezz IV, Mezz III and Mezz II, collectively, the
“Subsidiaries”).
     C. Mezz I is the sole member of (i) 371 Seventh Avenue Co., LLC, a Delaware
limited liability company (“Southgate Tower Fee”), (ii) 125 East 50th Street
Co., LLC, a Delaware limited liability company (“Benjamin Fee”), (iii) 150 East
34th Street Co., LLC, a Delaware limited liability company (“Affinia Dumont
Fee”), (iv) 215 East 64th Street Co., LLC, a Delaware limited liability company
(“Gardens Fee”), (v) 155 East 50th Street Co., LLC, a Delaware limited liability
company (“Plaza 50 Fee”) and (vi) 303 Lexington Avenue Co., LLC, a Delaware
limited liability company (“Shelburne Fee”; together with Southgate Tower Fee,
Benjamin Fee, Affinia Dumont Fee, Gardens Fee, Plaza 50 Fee, collectively, the
“Fee Owners” and individually, each a “Fee Owner”).
     D. Each Fee Owner is a fee owner of certain real property located in New
York, New York as described on Schedule 1 attached hereto and made a part of
this Agreement and such real property is encumbered by that certain mortgage
loan made by the Mortgage Lender in the original principal amount of
$280,000,000.00 (the “Mortgage Loan”) and Lender has made certain mezzanine
loans to each of the Subsidiaries.
     E. On July 9, 2007, the Mezz IV Lender (as hereinafter defined) made the
Mezz IV Loan (as hereinafter defined) to Mezz IV and the Mezz III Lender (as
hereinafter defined) made the Mezz III Loan (as hereinafter defined) to Mezz III
(as hereinafter defined).

 



--------------------------------------------------------------------------------



 



     F. On or prior to the Closing Date, (A) the principal balance of the Mezz
III Loan shall be increased by $40,000,000 such that the outstanding principal
balance of the Mezz III Loan shall equal $110,000,000, (B) Mezz III shall
thereafter distribute $40,000,000 to Mezz IV which Mezz IV shall use to satisfy
the Mezz IV Loan in full and (C) upon such satisfaction, Mezz IV shall be
released as an obligor under the Mezz IV Loan (collectively, the “Mezz IV Loan
Transactions”).
     G. On the Closing Date Pebblebrook shall pay an amount equal to the
Preferred Redemption Amount to the Company (the “LJDD Purchase Price”) and the
Company shall pay such funds to LJDD, acquire the Preferred Interest from LJDD
and transfer the Preferred Interest to Pebblebrook, whereupon LJDD shall have no
further interest in the Company and Pebblebrook shall be the holder of the
Preferred Interest, and, immediately thereafter, the Company shall redeem the
Preferred Interest held by Pebblebrook by distributing to Pebblebrook 12.9032%
of the common membership interests in Mezz IV.
     I. Mezz IV desires to admit Pebblebrook as a member of Mezz IV, on the
terms and conditions set forth in this Agreement and pursuant to that Second
Amended and Restated Operating Agreement in the form attached hereto as
Exhibit A (the “Amended and Restated Operating Agreement”).
     J. Pebblebrook desires to acquire, in the aggregate, forty-nine percent
(49%) of the common membership interests in Mezz IV (the “Pebblebrook Interest”)
(by acquiring 12.9032% of the common membership interests in Mezz IV from the
Company in redemption of Pebblebrook’s Preferred Interest in the Company and
receiving an issuance of 36.0968% of the common membership interests in Mezz IV
from Mezz IV in exchange for making the Capital Contribution to Mezz IV) and to
be admitted as a member of Mezz IV, all upon the terms and conditions set forth
in this Agreement and pursuant to the Amended and Restated Operating Agreement.
     K. In consideration of its admission into Mezz IV and, in accordance with
and subject to the terms and conditions set forth herein, Pebblebrook has agreed
to make the Capital Contribution, as hereinafter defined, to Mezz IV, in
accordance with and subject to the terms and conditions set forth herein.
     L. Concurrently with the making of the Capital Contribution (as hereinafter
defined), Mezz IV shall distribute the BDB Distribution Amount (as hereinafter
defined) and the BJD Distribution Amount (as hereinafter defined) to the
Company, as further described in the Amended and Restated Operating Agreement
(collectively, the “Interest Distributions”).
     M. Immediately following the redemption of the Preferred Interest held by
Pebblebrook by the Company in exchange for an interest in Mezz IV and the making
of the Capital Contribution, and upon the admission of Pebblebrook as a member
of Mezz IV in accordance with the terms and conditions set forth in this
Agreement and pursuant to the Amended and Restated Operating Agreement,
Pebblebrook will own forty-nine percent (49%) of the common membership interests
in Mezz IV and the remaining fifty-one percent (51%) of the common membership
interests shall be owned by the Company.

2



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, it is hereby agreed as follows:
     1. Certain Defined Terms. As used herein:
          “Accrued and Earned Sick Pay” means the amount of salaries and wages
which the Employees are entitled to receive (including all employment taxes with
respect thereto) for any sick days accrued by such Employees as of the time in
question (computed at the rate of the salaries and wages earned by such
Employees as of the time in question).
          “Accrued and Earned Vacation Pay” means the amount of salaries and
wages which the Employees are entitled to receive (including all employment
taxes with respect thereto) for any vacation days accrued by such Employees as
of the time in question (computed at the rate of the salaries and wages earned
by such Employees as of the time in question).
          “Additional Rent” has the meaning ascribed thereto in Section 7.3.1(b)
of this Agreement.
          “Additional Title Matters” has the meaning ascribed thereto in
Section 6.1.2 of this Agreement.
          “Agreement” has the meaning ascribed thereto in the introductory
paragraph of this Agreement.
          “Affiliate” means, with respect to a specified Person, a Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with, the specified Person.
          “Affinia Dumont Fee” has the meaning ascribed thereto in the recitals
of this Agreement.
          “Amended and Restated Operating Agreement” has the meaning ascribed
thereto in the recitals of this Agreement.
          “Applicable Law” means all statutes, laws, common law, rules,
regulations, ordinances, codes or other legal requirements of any Governmental
Authority, board of fire underwriters and similar quasi-governmental agencies or
entities, and any judgment, injunction, order, directive, decree or other
judicial or regulatory requirement of any court or Governmental Authority of
competent jurisdiction affecting or relating to the Person or property in
question.
          “Balance Sheets” has the meaning ascribed thereto in Section 9.1.2(j)
of this Agreement.
          “BDB” has the meaning ascribed thereto in the recitals of this
Agreement.
          “BDB Distribution Amount” means an amount not to exceed $14,000,000
without Pebblebrook’s consent, which consent shall not to be unreasonably
withheld.

3



--------------------------------------------------------------------------------



 



          “Benjamin Fee” has the meaning ascribed thereto in the recitals of
this Agreement.
          “BJD” has the meaning ascribed thereto in the recitals of this
Agreement.
          “BJD Distribution Amount” means an amount not to exceed $14,000,000
without Pebblebrook’s consent, which consent shall not to be unreasonably
withheld.
          “Broker” has the meaning ascribed thereto in Section 13 of this
Agreement.
          “Business Day” means any day other than a Saturday, Sunday, a federal
holiday or any other day on which banks located in New York, New York are
authorized to be closed.
          “Capital Contribution” means an amount equal to (A) the product of
(x) Forty-Nine Percent (49%) times (y) an amount equal to (1) Nine Hundred Ten
Million Dollars ($910,000,000), as adjusted for prorations pursuant to
Section 7.3, minus (2) the aggregate principal amount of the Loans on the
Closing Date minus (B) the LJDD Purchase Price.
          “Certificate of Withdrawal” has the meaning ascribed thereto in
Section 7.1.2(b) of this Agreement.
          “Closing” has the meaning ascribed thereto in Section 7 of this
Agreement.
          “Closing Costs” has the meaning ascribed thereto in Section 7.2 of
this Agreement.
          “Closing Date” has the meaning ascribed thereto in Section 7 of this
Agreement..
          “Closing Statement” has the meaning ascribed thereto in
Section 7.1.3(a) of this Agreement.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Commitment” has the meaning ascribed thereto in Section 6.1.1 of this
Agreement.
          “Company” has the meaning ascribed thereto in the introductory
paragraph of this Agreement.
          “Company Closing Certificate” has the meaning ascribed thereto in
Section 7.1.1(d) of this Agreement.
          “Compensation” means all salaries and wages which the Employees are
entitled to receive at the time in question, together with all employment taxes
with respect thereto, including, without limitation, any withholding or employer
contributions under the Federal Insurance Contribution Act and Federal
Unemployment Taxes Act, and all other compensation accrued or payable to the
Employees (other than Accrued and Earned Vacation Pay and Accrued and Earned
Sick Pay), including, without limitation, (i) the reasonably projected bonus or

4



--------------------------------------------------------------------------------



 



incentive compensation, which shall be prorated for the year in which the
Closing occurs based on the portion of the year each party owned the Hotel; and
(ii) any health, welfare and other benefits provided to the Employees under the
Employee Plans, and employer contributions to, and amounts paid or accrued
under, the Employee Plans for the benefit of the Employees.
          “Consent Documents” has the meaning ascribed thereto in Section 4.1.2
of this Agreement.
          “Consent Requirements” has the meaning ascribed thereto in
Section 4.1.1 of this Agreement.
          “Contracts” has the meaning ascribed thereto in Section 9.1.3(b) of
this Agreement.
          “Control” (and the correlative terms “Controlled by”, “Controlling”
and “under common Control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the business and
affairs of such Person, whether through the ownership of voting stock, by
contract or otherwise. A Person may be deemed to Control another Person
notwithstanding that other Persons may have approval rights over certain
decisions of the subject Person.
          “Corporate Maximum Liability Amount” has the meaning ascribed thereto
in Section 5.3.1 of this Agreement.
          “Current Month” has the meaning ascribed thereto in Section 7.3.1(b)
of this Agreement.
          “Current Tax Year” has the meaning ascribed thereto in
Section 7.3.1(a)(i) of this Agreement.
          “Cut-Off Time” has the meaning ascribed thereto in Section 7.3.1 of
this Agreement.
          “Default” has the meaning ascribed thereto in Section 11.2 of this
Agreement.
          “Denihan Guarantors” means, jointly and severally, Brooke Denihan
Barrett and Benjamin Joseph Denihan, Jr.
          “Denihan Indemnified Party” and “Denihan Indemnified Parties” have the
meanings ascribed thereto in Section 6.2.2 of this Agreement.
          “Denihan’s Knowledge” (or any similar phrase) shall mean the present
actual knowledge, without taking into account any constructive or imputed
knowledge of Brooke Denihan Barrett, Benjamin Joseph Denihan, Jr., David Duncan
or Ellen Brown, (and such individuals shall not have any liability in connection
herewith).
          “Denihan’s Proprietary Material” means any of the following material
which is subject to attorney client privilege or which is attorney work product
(excluding in each case

5



--------------------------------------------------------------------------------



 



materials related to matters regarding the Company itself, the Fee Owners or the
Subsidiaries) or which may not be disclosed pursuant to any order or agreement
in any arbitration, litigation or other proceeding.
          “Denihan Related Parties” has the meaning ascribed thereto in
Section 10.1.3 of this Agreement.
          “Denihan Representation Party” has the meaning ascribed thereto in
Section 9.1.2(a) of this Agreement.
          “Deposit” has the meaning ascribed thereto in Section 3.1 of this
Agreement.
          “Deposit Escrow Agreement” has the meaning ascribed thereto in
Section 3.1 of this Agreement.
          “Effective Date” has the meaning ascribed thereto in the introductory
paragraph of this Agreement.
          “Employees” has the meaning ascribed thereto in Section 9.9.
          “Employee Plans” means all plans and programs maintained by or on
behalf of Manager (or an Affiliate of Manager), for the health, welfare or
benefit of any Employees and/or their spouses, dependents or other qualified
beneficiaries.
          “Encumbrance” has the meaning ascribed thereto in Section 9.1.2(e) of
this Agreement.
          “Environmental Laws” shall mean all federal, state and local laws,
statutes, ordinances and regulations, now or hereafter in effect, in each case
as amended or supplemented from time to time, including, without limitation, all
applicable judicial or administrative orders, applicable consent decrees and
binding judgments relating to the regulation and protection of human health,
safety, the environment and natural resources (including, without limitation,
ambient air, surface, water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material
Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§ 136 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C. §§ 6901
et seq.), the Toxic Substances Control Act, as amended (15 U.S.C. §§ 2601 et
seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et seq.), the Federal
Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et seq.), any state or
local counterpart or equivalent of any of the foregoing, and any federal, state
or local transfer of ownership notification or approval statutes.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended (and any successor statute and any applicable regulations or
guidance promulgated thereunder).

6



--------------------------------------------------------------------------------



 



          “Escrow Agent” has the meaning ascribed thereto in Section 3.1 of this
Agreement.
          “Excluded Tangible Property” has the meaning ascribed thereto in the
definition of “Property.”
          “Existing Hotel Management Agreements” means, collectively, (i) that
certain Management Agreement dated as of December 29, 2005 between Southgate
Tower Fee and Manager, as amended and restated as of July 9, 2007, (ii) that
certain Management Agreement dated as of December 29, 2005 between Benjamin Fee
and Manager, as amended and restated as of July 9, 2007, (iii) that certain
Management Agreement dated as of December 29, 2005 between Affinia Dumont Fee
and Manager, as amended and restated as of July 9, 2007, (iv) that certain
Management Agreement dated as of December 29, 2005 between Gardens Fee and
Manager, as amended and restated as of July 9, 2007, (v) that certain Management
Agreement dated as of December 29, 2005 between Plaza 50 Fee and Manager, as
amended and restated as of July 9, 2007 and (vi) that certain Management
Agreement dated as of December 29, 2005 between Shelburne Fee and Manager, as
amended and restated as of July 9, 2007.
          “Federal WARN Act” has the meaning ascribed thereto in Section 9.9 of
this Agreement.
          “Fee Owner” and “Fee Owners” has the meaning ascribed thereto in the
recitals of this Agreement.
          “Gardens Fee” has the meaning ascribed thereto in the recitals of this
Agreement.
          “Governmental Authority” shall mean any federal, state, county or
municipal government, or political subdivision thereof, any governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court or administrative tribunal.
          “Hazardous Material” means (a) those substances included within the
definitions of any one or more of the terms “hazardous materials”, “hazardous
wastes”, “hazardous substances”, “industrial wastes”, and “toxic pollutants”, as
such terms are defined under the Environmental Laws, or any of them,
(b) petroleum and petroleum products, including, without limitation, crude oil
and any fractions thereof, (c) natural gas, synthetic gas and any mixtures
thereof, (d) asbestos and or any material that contains any hydrated mineral
silicate, including, without limitation, chrysotile, amosite, crocidolite,
tremolite, anthophylite and/or actinolite, whether friable or non friable,
(e) polychlorinated biphenyl (“PCBs”) or PCB containing materials or fluids,
(f) radon, (g) any other hazardous or radioactive substance, material,
pollutant, contaminant or waste, and (h) any other substance with respect to
which any Environmental Law or governmental authority requires environmental
investigation, monitoring or remediation.
          “HELABA” means Landesbank Hessen-Thuringen Girozentrale, a German
banking Corporation
          “Hotels” has the meaning ascribed thereto on Schedule 1 attached
hereto.

7



--------------------------------------------------------------------------------



 



          “Hypo” means Hypo Real Estate Capital Corporation, a Delaware
corporation.
          “Improvements” has the meaning ascribed thereto in the definition of
“Property.”
          “Indemnitee” has the meaning ascribed thereto in Section 5.3.2(a) of
this Agreement.
          “Indemnitor” has the meaning ascribed thereto in Section 5.3.2(a) of
this Agreement.
          “Indemnity and Contribution Agreement” has the meaning ascribed
thereto in Section 2.1.2 of this Agreement.
          “Industry Wide Agreement” has the meaning ascribed thereto in
Section 12.1 of this Agreement.
          “Intangible Property” has the meaning ascribed thereto in the
definition of “Property.”
          “Interest Distributions” has the meaning ascribed thereto in the
recitals of this Agreement.
          “Inventoried Baggage” has the meaning ascribed thereto in Section 9.7
of this Agreement.
          “Investor’s Policy” has the meaning ascribed thereto in Section 5.2(c)
of this Agreement.
          “IRS” shall mean the Internal Revenue Service.
          “Land” has the meaning ascribed thereto in the definition of
“Property” below.
          “Law” shall mean any presently existing or future federal, state,
regional or local law, constitution, rule, statute, ordinance, regulation,
decision, ruling, permit, certificate, requirement or order of any Governmental
Authority.
          “Leases” has the meaning ascribed thereto in Section 9.1.3(a) of this
Agreement.
          “Lease Schedule” has the meaning ascribed thereto in Section 9.1.3(a)
of this Agreement.
          “Lender” shall mean, collectively, or, individually, as the context
requires, the Mortgage Lender, Mezz I Lender, Mezz II Lender, Mezz III Lender
and Mezz IV Lender.
          “Lender Consent” has the meaning ascribed thereto in Section 4.1 of
this Agreement.

8



--------------------------------------------------------------------------------



 



          “Limited Liability Company Agreements” has the meaning ascribed
thereto in Section 2.2.1 of this Agreement.
          “Liquor Licenses” has the meaning ascribed thereto in Section 9.12 of
this Agreement.
          “Lists” has the meaning ascribed thereto in Section 9.2.3(a) of this
Agreement.
          “LJDD” has the meaning ascribed thereto in the recitals of this
Agreement.
          “LJDD Purchase Price” has the meaning ascribed thereto in the recitals
to this Agreement.
          “Loan Documents” shall mean, collectively, the Mortgage Loan
Documents, the Mezz I Loan Documents, the Mezz II Loan Documents, the Mezz III
Loan Documents and the Mezz IV Loan Documents.
          “Loan Guaranties” means, as the case may be, the existing guaranties
under the Loans and/or any guaranties that are required by the Lenders to be
executed and delivered at Closing in accordance with the terms of this Agreement
which shall be in a form acceptable to the Denihan Guarantors and Pebblebrook.
          “Loan Paydown Amount” means the amount, if any, paid by the Fee Owners
to the Lenders at Closing to reduce the outstanding principal balances of the
Loans.
          “Loans” shall mean, collectively, or, individually, as the context
requires, the Mezz I Loan, the Mezz II Loan, the Mezz III Loan, the Mezz IV Loan
and the Mortgage Loan.
          “Losses” means, with respect to an Indemnitee, any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, fines,
penalties, charges, fees, judgments, awards, Taxes, amounts paid in settlement
of whatever kind or nature, including but not limited to reasonable legal fees
and disbursements of legal counsel and other costs of defense actually incurred
by such Indemnitee, but excluding, with respect to such Indemnitee,
consequential and punitive damages suffered by such Indemnitee.
          “Management Agreements” means those certain Management Agreements to
be entered into between the Manager and each Operating Tenant with respect to
each Hotel leased by such Operating Tenant in the forms agreed to by the
Parties.
          “Manager” shall mean DHG Management Company, LLC, a New York limited
liability company and its successors and assigns.
          “Material Leases” shall mean any Lease covering 1,000 or more rentable
square feet of any Property, excepting each Operating Lease.
          “Mezz I” has the meaning ascribed thereto in the recitals to this
Agreement.

9



--------------------------------------------------------------------------------



 



          “Mezz I Lender” shall mean Landesbank Hessen-Thuringen Girozentrale
and Hypo Real Estate Corporation, collectively, in their respective capacities
as holders of the Mezz I Loan.
          “Mezz I Loan” shall mean that certain loan made by Mezz I Lender to
Mezz I on July 9, 2007 in the original principal amount of $105,000,000.00
evidenced and/or secured by, among other things, the Mezz I Loan Agreement.
          “Mezz I Loan Agreement” shall mean that certain Mezzanine A Loan
Agreement dated as of July 9, 2007 by and among Mezz I, HELABA (as successor to
Hypo, in its capacity as agent) and Mezz I Lender, as amended by that certain
First Amendment to Mezzanine A Loan Agreement, dated as of August 31, 2007 by
and among Mezz I, HELABA (in its capacity as agent) and Mezz I Lender, as
further amended by that certain Mezzanine A Note Splitter and Loan Modification
Agreement, dated as of October 30, 2007 by and among Mezz I, HELABA (in its
capacity as agent) and Mezz I Lender, as further amended by that certain Third
Amendment to Mezzanine A Loan Agreement and Omnibus Amendment dated as of
August 16, 2010 and effective as of August 1, 2009 by and among Mezz I, HELABA
(in its capacity as agent) and Mezz I Lender.
          “Mezz I Loan Documents” shall mean all documents evidencing, securing
and/or guaranteeing the Mezz I Loan, including without limitation, the Mezz I
Loan Agreement.
          “Mezz II” has the meaning ascribed thereto in the recitals to this
Agreement.
          “Mezz II Lender” shall mean Hypo and certain other lenders,
collectively, in their respective capacities as holders of the Mezz II Loan.
          “Mezz II Loan” shall mean that certain loan made by Mezz II Lender to
Mezz II on July 9, 2007 in the original principal amount of $105,000,000.00
evidenced and/or secured by, among other things, the Mezz II Loan Agreement.
          “Mezz II Loan Agreement” shall mean that certain Mezzanine B Loan
Agreement, dated as of July 9, 2007 by and among Mezz II, Hypo (in its capacity
as agent) and Mezz II Lender, as amended by that certain First Amendment to
Mezzanine B Loan Agreement, dated as of August 31, 2007 by and among Mezz II,
Hypo (in its capacity as agent) and Mezz II Lender, as further amended by that
certain Second Amendment to Mezzanine B Loan Agreement and Omnibus Amendment,
dated as of August 16, 2010 and effective as of August 1, 2009, by and among
Mezz II, Hypo (in its capacity as agent) and Mezz II Lender.
          “Mezz II Loan Documents” shall mean all documents evidencing, securing
and/or guaranteeing the Mezz II Loan, including without limitation, the Mezz II
Loan Agreement.
          “Mezz III” has the meaning ascribed thereto in the recitals to this
Agreement.
          “Mezz III Lender” shall mean Hypo and certain other lenders,
collectively, in their respective capacities as holders of the Mezz III Loan.

10



--------------------------------------------------------------------------------



 



          “Mezz III Loan” shall mean that certain loan made by Mezz III Lender
to Mezz III on July 9, 2007 in the original principal amount of $70,000,000.00
evidenced and/or secured by, among other things, the Mezz III Loan Agreement.
          “Mezz III Loan Agreement” shall mean that certain Mezzanine C Loan
Agreement, dated as of July 9, 2007 by and among Mezz III, Hypo (in its capacity
as agent) and Mezz III Lender, as amended by that certain First Amendment to
Mezzanine C Loan Agreement, dated as of August 31, 2007 by and among Mezz III,
Hypo (in its capacity as agent) and Mezz III Lender, as further amended by that
certain Second Amendment to Mezzanine C Loan Agreement and Omnibus Amendment,
dated as of August 16, 2010 and effective as of August 1, 2009 by and among Mezz
III, Hypo (in its capacity as agent) and Mezz III Lender.
          “Mezz III Loan Documents” shall mean all documents evidencing,
securing and/or guaranteeing the Mezz III Loan, including without limitation,
the Mezz III Loan Agreement.
          “Mezz IV” has the meaning ascribed thereto in the introductory
paragraph to this Agreement.
          “Mezz IV Closing Certificate” has the meaning ascribed thereto in
Section 7.1.1(c) of this Agreement.
          “Mezz IV Lender” shall mean Hypo and certain other lenders,
collectively, in their respective capacities as holders of the Mezz IV Loan.
          “Mezz IV Loan” shall mean that certain loan made by Mezz IV Lender to
Mezz IV on July 9, 2007 in the original principal amount of $40,000,000.00
evidenced and/or secured by, among other things, the Mezz IV Loan Agreement.
          “Mezz IV Loan Agreement” shall mean that certain Mezzanine D Loan
Agreement, dated as of July 9, 2007 by and among Mezz IV, Hypo (in its capacity
as agent) and Mezz IV Lender, as amended by that certain First Amendment to
Mezzanine D Loan Agreement, dated as of August 31, 2007 by and among Mezz IV,
Hypo (in its capacity as agent) and Mezz IV Lender, as further amended by that
certain Second Amendment to Mezzanine D Loan Agreement and Omnibus Amendment,
dated as of August 16, 2010 and effective as of August 1, 2009 by and among Mezz
IV, Hypo (in its capacity as agent) and Mezz IV Lender.
          “Mezz IV Loan Documents” shall mean all documents evidencing, securing
and/or guaranteeing the Mezz IV Loan, including without limitation, the Mezz IV
Loan Agreement.
          “Mezz IV Loan Transactions” has the meaning ascribed thereto in the
rectials to this Agreement.
          “Mortgage Lender” shall mean Hypo and certain other lenders,
collectively, in their respective capacities as holders of the Mortgage Loan.

11



--------------------------------------------------------------------------------



 



          “Mortgage Loan” has the meaning ascribed thereto in the recitals to
this Agreement.
          “Mortgage Loan Agreement” shall mean that certain Loan and Security
Agreement, dated as of July 9, 2007 by and among Fee Owners, Hypo (in its
capacity as agent) and the Mortgage Lender, as amended by that certain Note
Splitter and Loan Modification Agreement, dated as of August 31, 2007 by and
among Fee Owners, Hypo (in its capacity as agent) and the Mortgage Lender, as
further amended by that certain Second Amendment to Loan and Security Agreement,
dated as of August 31, 2007 by and among Fee Owners, Hypo (in its capacity as
agent) and the Mortgage Lender, as further amended by that certain Third
Amendment to Loan and Security Agreement dated as of August 16, 2010 and
effective as of August 1, 2009, by and among Fee Owners, Hypo (in its capacity
as agent) and the Mortgage Lender.
          “Mortgage Loan Documents” shall mean all documents evidencing,
securing and/or guaranteeing the Mortgage Loan, including without limitation,
the Mortgage Loan Agreement.
          “NYSLA” has the meaning ascribed thereto in Section 9.12 of this
Agreement.
          “OFAC” has the meaning ascribed thereto in Section 9.1.2(d) of this
Agreement.
          “Operating Lease” has the meaning ascribed thereto in Section 2.2.2 of
this Agreement.
          “Operating Lease Costs” has the meaning ascribed thereto in
Section 4.1.4 of this Agreement.
          “Operating Lease Transactions” has the meaning ascribed thereto in
Section 2.2.5 of this Agreement.
          “Operating Tenant” has the meaning ascribed thereto in Section 2.2.1
of this Agreement.
          “Operating Tenant Holding Company” has the meaning ascribed thereto in
Section 2.2.1 of this Agreement.
          “Operating Tenant Mezzanine Holding Company” has the meaning ascribed
thereto in Section 2.2.1 of this Agreement.
          “Operational Taxes” has the meaning ascribed thereto in
Section 7.3.1(a)(ii) of this Agreement.
          “Order” and “Orders” have the meanings ascribed thereto in
Section 9.1.2(d) of this Agreement.
          “Outside Closing Date” has the meaning ascribed thereto in Section 7
of this Agreement.

12



--------------------------------------------------------------------------------



 



          “Party” shall refer to a party to this Agreement.
          “Pebblebrook” has the meaning ascribed thereto in the introductory
paragraph of this Agreement.
          “Pebblebrook Closing Certificate” has the meaning ascribed thereto in
Section 7.1.2(b) of this Agreement.
          “Pebblebrook Indemnified Parties” has the meaning ascribed thereto in
Section 5.3 of this Agreement.
          “Pebblebrook Interest” has the meaning ascribed thereto in the
recitals of this Agreement.
          “Permitted Exceptions” has the meaning ascribed thereto in
Section 6.1.1 of this Agreement.
          “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company,
unincorporated organization, governmental or regulatory body or other entity.
          “Plan” shall mean a “plan” as that term is defined in Section 3(3) of
ERISA or Section 4975 of the Code.
          “Plaza 50 Fee” has the meaning ascribed thereto in the recitals of
this Agreement.
          “Preferred Interest” has the meaning set forth in the recitals to this
Agreement.
          “Preferred Redemption Amount” means $40,000,000 plus the accrued
return thereon up to the Closing Date.
          “Property” shall mean, with respect to each Hotel (a) the land
(collectively, the “Land”) described in Schedule 1, together with all easements,
interests in roadways, strips and other rights appurtenant to the Land, (b) all
improvements, structures and fixtures located upon the Land, including the
Hotels (collectively, the “Improvements”; together with the Land, the “Real
Property”), (c) all furniture, fixtures, equipment, machinery, appliances,
linens, artwork, uniforms, supplies, food and beverage inventories, and other
items of tangible personal property owned by such Fee Owner and located on the
Land and used in connection with the Hotels (collectively, the “Tangible
Personal Property”), and (d) all Contracts, governmental permits, licenses and
approvals, warranties and guarantees that the applicable Fee Owner has received
in connection with any work or services performed with respect to, or equipment
installed in, the Improvements directly relating to the Hotel, telephone
numbers, post office boxes, signage rights, utility and development rights and
privileges, site plans, surveys, plans and specifications pertaining to the Land
and the Tangible Personal Property, and all websites and domains used for the
Hotel, including access to the FTP files of the websites to obtain website
information and content pertaining to the Hotel (collectively, the “Intangible
Property”). “Property” shall mean an individual Property or all Properties
collectively, as context requires. Notwithstanding anything herein to the
contrary, the following will not be owned by the Company or the

13



--------------------------------------------------------------------------------



 



Operating Tenants on the Closing Date and are excluded from the definition of
“Property” and “Intangible Property”: (i) URL’s and other Internet sites
relating to the Company, Fee Owners, Hotels or Manager; (ii) all brand names,
copyrights and other intellectual property with respect to the “Affinia,”
“Benjamin,” “James,” “Affinia Dumont Hotel”, the “Affinia Dumont Lofts”,
“Affinia Dumont”, “Affinia 50”, “Affinia Shelburne”, “Affinia Gardens”, “Affinia
Manhattan” or “Denihan Hospitality Group”; (iii) all proprietary reservation
systems, software systems, and similar items owned by the Manager; and (iv) all
Tangible Personal Property owned by the Manager and identified on Schedule 1.1
or tenants of the Hotels (the “Excluded Intangible Property”); provided,
however, that the Operating Tenants shall have use of certain of the Excluded
Intangible Property pursuant to the terms of the Management Agreements.
          “Property Maximum Liability Amount” has the meaning ascribed thereto
in Section 5.3.1 of this Agreement.
     “Real Property” has the meaning ascribed thereto in the definition of
“Property”.
          “Representatives” shall mean any Person’s respective officers,
directors, partners, members, trustees, shareholders, controlling persons,
employees, agents, advisors, attorneys, potential lenders, affiliates or
representatives.
          “SEC” has the meaning ascribed to such term in Section 9.10 of this
Agreement.
          “Shelburne Fee” has the meaning ascribed thereto in the recitals of
this Agreement.
          “Southgate Tower Fee” has the meaning ascribed thereto in the recitals
of this Agreement.
          “Subsidiaries” has the meaning ascribed thereto in the recitals of
this Agreement.
          “Surveys” has the meaning ascribed thereto in Section 6.1.1 of this
Agreement.
          “Survival Period” has the meaning ascribed thereto in Section 9.3 of
this Agreement.
          “Tangible Personal Property” has the meaning ascribed thereto in the
definition of “Property.”
          “Tax” means any net income, capital gains, gross income, gross
receipts, sales, use, transfer (including, without limitation, New York City
Real Property Transfer Tax and New York State Real Estate Transfer Tax), ad
valorem, franchise, profits, license, capital, withholding, payroll, estimated,
employment, excise, goods and services, severance, stamp, occupation, premium,
real property, personal property, unclaimed property, social security,
environmental (including Code Section 59A), alternative or add-on, value added,
registration, windfall profits or other tax or customs duties or amount imposed
by any Governmental Authority, or any interest, any penalties, additions to tax
or additional amount incurred or accrued under applicable tax law or properly
assessed or charged by any Governmental Authority, whether disputed or not, but
expressly excluding any reassessment of the Properties

14



--------------------------------------------------------------------------------



 



for any post-Closing tax year due to the closing of the transactions
contemplated herein, including the transfer and issuance of the Pebblebrook
Interest, or any interest or penalties incurred in connection with such change
of ownership.
          “Tax Return” shall mean any report, return, or other information
required (including any attachments or schedules required to be attached to a
such report, return, or other information) required under applicable Law to be
supplied (or actually supplied) to a Governmental Authority or a third party in
connection with Taxes.
          “Tenants” has the meaning ascribed thereto in Section 7.3.1(b) of this
Agreement.
          “Tenant Estoppels” has the meaning ascribed thereto in Section 9.11 of
this Agreement.
          “Termination Costs” means the actual out-of-pocket costs incurred by
Pebblebrook in connection with its due diligence with respect to the purchase of
forty-nine percent (49%) of the indirect interests in the Property, including,
without limitation, reasonable fees of outside legal counsel and third party
consultants.
          “Third Party Claim” has the meaning ascribed thereto in Section 5.3.
2(a) of this Agreement.
          “Title Company” has the meaning ascribed thereto in Section 6.1.1 of
this Agreement.
          “Title Disapproval Notice” has the meaning ascribed thereto in
Section 6.1.2 of this Agreement.
          “Transaction Documents” means the Amended and Restated Operating
Agreement, Operating Lease and all other documents, certificates and affidavits
being executed and delivered pursuant to or in connection with this Agreement
and the consummation of the transactions contemplated hereby.
          “Update” has the meaning ascribed thereto in Section 6.1.2 of this
Agreement.
          “Violations” has the meaning ascribed thereto in Section 6.1.3 of this
Agreement.
          “Vouchers” has the meaning ascribed thereto in Section 7.3.1(g) of
this Agreement.
          “Willful Default” has the meaning ascribed thereto in Section 11.1 of
this Agreement.
     2. Investment in the Company and Operating Lease Transactions.
          2.1 Investment.

15



--------------------------------------------------------------------------------



 



               2.1.1 On the Closing Date, (i) Pebblebrook shall pay the LJDD
Purchase Price to the Company, (ii) the Company shall pay such funds to LJDD,
acquire the Preferred Interest from LJDD and transfer the Preferred Interest to
Pebblebrook, (iii) immediately thereafter, the Company shall redeem the
Preferred Interest held by Pebblebrook in exchange for 12.9032% of the common
membership interests in Mezz IV and the Company shall assign 12.9032% of the
common membership interests in Mezz IV, in accordance with the terms of this
Agreement, (iv) Pebblebrook shall make the Capital Contribution to Mezz IV, and
(v) Mezz IV shall issue to Pebblebrook and additional 36.0968% of the common
membership interests in Mezz IV, in accordance with the terms and conditions of
this Agreement and the Amended and Restated Operating Agreement. The LJDD
Purchase Price shall be paid in cash at Closing by release of the Deposit from
escrow, and the balance by wire transfer of immediately available funds, in each
case, to an account of the Company, as designated by the Company. The Capital
Contribution shall be paid in cash at Closing by wire transfer of immediately
available funds to an account of Mezz IV, as designated by Mezz IV.
               2.1.2 At Closing, Pebblebrook shall assume all liabilities,
obligations, costs and expenses arising from, relating to, or in connection with
the Pebblebrook Interest and arising under the Amended and Restated Operating
Agreement and other Transaction Documents with respect to its indirect
beneficial ownership interest in the Properties, in both cases, to the extent
and only to the extent arising or accruing following the period from and after
the Closing Date (and subject to the express representations, warranties and
indemnities of Mezz IV and the Company contained in this Agreement) and (b) the
Denihan Guarantors shall execute and deliver a indemnity and contribution
agreement (“Indemnity and Contribution Agreement”) in a form attached hereto as
Exhibit M pursuant to which Denihan Guarantors shall indemnify and hold
Pebblebrook harmless from and against any claim for certain Losses as set forth
in the Indemnity and Contribution Agreement. The provisions of this
Section 2.1.2 shall survive the Closing.
               2.1.3 On the Closing Date, after receipt of the Capital
Contribution, Mezz IV shall use a portion of such funds to pay to the Company an
amount equal to the sum of the BDB Distribution Amount and the BJD Distribution
Amount.
          2.2 Operating Lease.
               2.2.1 On or prior to Closing, the Company and Pebblebrook agree
to (i) cause the formation of (x) a limited liability company under the laws of
the State of Delaware (the “Operating Tenant Holding Company”), (y) four
(4) single member limited liability companies under the laws of the State of
Delaware, all owned directly or indirectly by the Operating Tenant Holding
Company as set forth on the proposed organizational chart attached hereto as
Exhibit K (each such entity, an “Operating Tenant Mezzanine Holding Company”)
and (z) six (6) limited liability companies under the laws of the State of
Delaware, all owned indirectly by the Operating Tenant Holding Company and
directly and/or indirectly by the Operating Tenant Mezzanine Holding Companies
as set forth on the proposed organizational chart set forth on Exhibit K
attached hereto, and authorize such entities to do business in the State of New
York (each entity, an “Operating Tenant”) and (ii) execute all documentation in
connection with same, including, without limitation, certificates of formation,
authorizations to do business and the form of limited liability company
agreement attached hereto as Exhibit B with respect to the Operating Tenant
Holding Company and as mutually agreed to with respect to

16



--------------------------------------------------------------------------------



 



each of the Operating Tenant Mezzanine Holding Companies and the Operating
Tenants and approved by the applicable Lender (collectively, the “Limited
Liability Company Agreements”). The Company shall own fifty-one percent (51%) of
the membership interests in the Operating Tenant Holding Company, each Operating
Tenant Mezzanine Holding Company and each Operating Tenant and the remaining
forty-nine percent (49%) of the membership interests in each such entity shall
be owned directly or indirectly by Pebblebrook Hotel L.P., through its taxable
REIT subsidiary, Pebblebrook Hotel Lessee, Inc.
               2.2.2 On or prior to Closing, subject to obtaining the Lender
Consent as set forth in this Agreement, the Company agrees to cause each of the
Fee Owners to enter into an operating lease, as landlord, with respect to the
leasing of the hotel owned by such Fee Owner to Operating Tenant, in the forms
attached hereto as Exhibit C (each, an “Operating Lease”).
               2.2.3 On or prior to Closing, subject to obtaining the Lender
Consent as set forth in this Agreement, the Company and Pebblebrook agree to
cause each Operating Tenant to enter into its respective Operating Lease.
               2.2.4 The items described in this Section 2.2 shall be
hereinafter known as the “Operating Lease Transactions”.
          2.3 Federal Income Tax Treatment. The Parties agree that, for federal
income tax purposes, the transactions contemplated by this Agreement and the
Amended and Restated Operating Agreement shall be treated as follows: (i) a sale
of the Preferred Interest by LJDD to Pebblebrook (with respect to which an
election by the Company under section 754 of the Code shall be made (giving rise
to an adjustment under section 743 of the Code)); (ii) a redemption of
Pebblebrook from the Company under sections 731 and 732(b) of the Code in
exchange for an undivided interest in the assets of Mezz IV, (iii) a
contribution of the respective undivided interests in the assets of Mezz IV
under section 721(a) of the Code by Pebblebrook and the Company to a
newly-created partnership (i.e., Mezz IV), (iv) a cash contribution pursuant to
section 721(a) of the Code by Pebblebrook to Mezz IV in the amount of the
Capital Contribution; and (v) a cash distribution by Mezz IV to the Company in
the amount of the sum of the BDB Distribution Amount and the BJD Distribution
Amount under Treas. Reg. section 1.707-4(d).
     3. Deposit.
          3.1 Payment of the Deposit. On the Effective Date, Pebblebrook shall
deliver to Royal Abstract of New York LLC (the “Escrow Agent”), in escrow, cash
in the amount of $10,000,000 by wire transfer of immediately available funds
pursuant to Escrow Agent’s wire instructions set forth on Schedule 3.1, attached
hereto and made a part hereof (such amount, with any interest accrued thereon,
shall be referred to and constitute the “Deposit” for purposes of this
Agreement). The Deposit shall be held and disbursed by Escrow Agent in
accordance with this Agreement and that certain Deposit Escrow Agreement, dated
of the date hereof, by and among the Company, Pebblebrook and Escrow Agent, in
the form attached hereto as Exhibit I (the “Deposit Escrow Agreement”). This
provision shall survive the termination of this Agreement.

17



--------------------------------------------------------------------------------



 



          3.2 Interest-Bearing Account. The Deposit shall be held by the Escrow
Agent pursuant to the Deposit Escrow Agreement in a separate, interest-bearing
account with a federally insured commercial bank or other financial institution
with a branch located in New York City mutually acceptable to the Company and
Pebblebrook, as security for Pebblebrook’s performance of its obligations under
this Agreement. The Deposit shall not be withdrawn from the account unless and
until it is to be delivered to the Company or Pebblebrook pursuant to the
provisions of the Deposit Escrow Agreement. Any interest earned on the Deposit
shall be delivered to the party receiving the Deposit.
          3.3 Application of Deposit. At Closing, the Deposit and the interest
earned thereon shall be paid to the Company and the Deposit shall be credited as
partial payment of the LJDD Purchase Price. The Deposit shall not be refundable
to Pebblebrook except as expressly provided in this Agreement and the Deposit
Escrow Agreement.
     4. Lender Consent.
          4.1 Lender Consent. The Parties agree that consummation of the
Operating Lease Transactions will require the prior consent of the Lenders under
the Loan Documents (the “Lender Consent”).
               4.1.1 Pebblebrook acknowledges that it has reviewed copies of the
Loan Documents that the Company has delivered or made available to Pebblebrook.
Pebblebrook acknowledges and agrees that (a) the Loan Documents, set forth
certain requirements that restrict or prohibit the Operating Lease Transactions
without the prior consent of the Lender and (b) Lender may impose conditions on
its consent to the Operating Lease Transactions that are not expressly provided
for in the Loan Documents (collectively, the “Consent Requirements”).
Notwithstanding anything to the contrary contained herein, Pebblebrook will have
the right, in its sole discretion, to consent or not to consent to any and all
modifications of the substantive terms of Loan Documents proposed by the Lender
as part of the Consent Requirements or otherwise in connection with the
transactions contemplated by this Agreement; provided, however, that Pebblebrook
Hotel, L.P. shall, jointly with the Denihan Guarantors, execute and deliver any
necessary Loan Guaranties and, in connection therewith Pebblebrook Hotel, L.P.
and the Denihan Guarantors shall enter into a mutually acceptable Contribution
and Indemnity Agreement (the “Contribution and Indemnity Agreement”), which
shall provide for, among other things, a pro rata sharing of liability under the
Loan Guaranties except with respect to liabilities that (i) are solely the fault
of either (y) one of the Denihan Guarantors or their Affiliates or
(z) Pebblebrook Hotel, L.P. or its Affiliates, in which case the party and/or
its Affiliate(s) that solely caused such liability shall be responsible for one
hundred percent (100%) of such liabilities and (ii) any claims made by Lender
pursuant to the recourse carve-out guaranty for lost income during the period
that a Hotel is closed as a result of its certificate of occupancy not being
compliant with the Hotel’s use, which shall be the responsibility of the Denihan
Guarantors.
               4.1.2 From and after the Effective Date, the Parties shall use
commercially reasonable efforts, and cooperate with one another in good faith,
to satisfy the Consent Requirements, including, without limitation, obtaining
the Lenders’ written consent of the Operating Lease Transactions and the
submission from time to time of any information and

18



--------------------------------------------------------------------------------



 



copies of documents or records requested by a Lender, servicer or any rating
agencies. At Closing, Mezz IV, the Company and Pebblebrook and any Affiliate of
the foregoing shall execute and deliver or cause to be delivered such agreements
and other documentation as the Lenders may reasonably require in order to
provide the Lender Consent, in each case, in form and content acceptable to the
Party or Affiliate thereof executing and delivering such agreements or documents
in each such Party’s or Affiliate’s reasonable discretion (collectively, the
“Consent Documents”).
               4.1.3 Notwithstanding anything contained in this Agreement to the
contrary, Pebblebrook shall not meet with or discuss the Operating Lease
Transactions with the Lenders, including, without limitation, telephonically,
electronically or in person, without a representative of Mezz IV or the Company
being present during such discussions, meetings or conference calls. Pebblebrook
shall deliver or cause to be delivered to the Company all correspondence sent to
Pebblebrook by Lenders within one (1) Business Day of receipt. The Company shall
cause to be delivered to Pebblebrook all material correspondence sent to the
Company, the Subsidiaries or Fee Owners by Lender within one (1) Business Day of
receipt. The Company (i) shall provide advance notice to Pebblebrook of all
pre-scheduled meetings with the Lenders and all material pre-scheduled
discussions with the Lenders and allow representative(s) of Pebblebrook to be
present during such material meetings or discussions with the Lenders; and
(ii) to the extent reasonably practicable, shall endeavor to contact Pebblebrook
prior to or simultaneously with the Company’s material discussions with the
Lenders which are not pre-scheduled to afford Pebblebrook the opportunity to
participate in any such material discussion. Pebblebrook and the Company shall
timely provide the Lenders with all applications, financial statements, reports
and organizational materials required by such Lender with respect to itself or
any of its Affiliates. Pebblebrook and the Company shall each use commercially
reasonable efforts, all in a continuous and diligent manner, to seek to satisfy
all requirements and conditions precedent to obtaining the Lender Consent (other
than those requirements and conditions specific to the other Party or its
Affiliates); provided, however, that Pebblebrook shall not be required to
satisfy any requirement that might negatively impact Pebblebrook Hotel Trust’s
ability to qualify as a REIT. Pebblebrook shall within three (3) Business Days
of its receipt of the Company’s written request provide the Company with a
certification stating whether one or more requirements of the Consent
Requirements applicable to Pebblebrook identified by the Company in such written
request shall have been fulfilled, together with a reasonable estimate of the
time frame required for Pebblebrook to fulfill such outstanding requirements.
The Company shall within three (3) Business Days of its receipt of the
Pebblebrook’s written request provide Pebblebrook with a certification stating
whether one or more requirements of the Consent Requirements applicable to the
Company, the Subsidiaries or Fee Owners identified by Pebblebrook in such
written request shall have been fulfilled, together with a reasonable estimate
of the time frame required for the applicable party to fulfill such outstanding
requirements.
               4.1.4 All fees, costs and expenses incurred by Mezz IV, the
Company, the Subsidiaries (excluding Mezz IV) and the Fee Owners to consummate
the Operating Lease Transactions, including, without limitation, the costs and
legal fees of any Lender, rating agency fees, deposits, special servicer fees,
processing fees, the legal fees of Mezz IV, the Company, the Subsidiaries
(excluding Mezz IV) and the Fee Owners, accountant fees, application fees and
any other similar fee or payment related to the Operating Lease Transactions,
costs of lender title

19



--------------------------------------------------------------------------------



 



insurance policies, (collectively, the “Operating Lease Costs”) shall be paid by
Mezz IV at Closing. In the event that the Closing fails to occur and neither
party is in material default of its obligations under this Agreement,
Pebblebrook shall pay forty-nine percent (49%), and the Company shall be
responsible for fifty-one percent (51%) of the Operating Lease Costs.
               4.1.5 The provisions of this Section 4.1 shall survive the
Closing or termination of this Agreement.
          4.2 Failure to Procure Lender Consent. If the Parties have complied
with the terms of Section 4.1 and one or more Lenders fails to provide the
Lender Consent on or before November 14, 2011 required under the Loans, then any
Party may terminate this Agreement, in which event Escrow Agent shall refund to
Pebblebrook the Deposit net of Pebblebrook’s share as set forth in Section 4.1.4
of any and all accrued Operating Lease Costs which shall be paid to the Company
to distribute to the parties owed such amounts, and the Parties shall thereafter
have no further right or obligation under this Agreement, except for the
obligations that expressly survive termination of this Agreement.
     5. Conditions Precedent to Closing. The obligation of Pebblebrook to
acquire, and the Company to transfer and Mezz IV to issue the Pebblebrook
Interest, as contemplated by this Agreement, and enter into the Amended and
Restated Operating Agreement, the Limited Liability Company Agreement and the
Operating Leases is subject to satisfaction of each of the following conditions
precedent (any of which may be waived in writing by the Party in whose favor
such condition exists) on or before the applicable date specified for
satisfaction of the applicable condition. If any of such conditions is not
fulfilled (or waived) pursuant to the terms of this Agreement, then this
Agreement shall terminate and, in connection with any such termination made in
accordance with this Section 5, Mezz IV, the Company and Pebblebrook shall be
released from further obligation or liability hereunder (except for those
obligations and liabilities which, pursuant to the terms of this Agreement,
survive such termination), and the Deposit shall be disposed of in accordance
with Section 11 of this Agreement.
          5.1 Conditions Precedent to Mezz IV and Company Obligations. The
obligations of each of Mezz IV and the Company under this Agreement shall be
conditioned on the satisfaction (or Mezz IV’s and the Company’s written waiver
thereof) of each of the following conditions precedent:
                    (a) Pebblebrook shall have performed its obligations set
forth in Section 5.3.2 of this Agreement;
                    (b) Pebblebrook shall have fully funded the LJDD Purchase
Price and the Capital Contribution and paid all other sums payable by
Pebblebrook (including 49% of the Closing Costs) at the Closing pursuant to the
terms of this Agreement;
                    (c) Pebblebrook shall have delivered to or for the benefit
of Mezz IV and the Company, on or before the Closing Date, all of the documents
and items required to be delivered by Pebblebrook pursuant to Section 7.1.2 and
Section 7.1.3 hereof and Pebblebrook shall have performed in all material
respects all of its other obligations hereunder required to be performed on or
prior the Closing Date;

20



--------------------------------------------------------------------------------



 



                    (d) Lender shall have issued the Lender Consent;
                    (e) The Operating Tenants, Operating Tenant Holding Company
and Operating Tenant Mezzanine Holding Company shall have been formed and the
appropriate Affiliates of Pebblebrook shall have entered into the Limited
Liability Company Agreements; and
                    (f) It shall be legally permissible to serve alcoholic
beverages at each of the Hotels with the exception Hotel commonly known as the
Affinia Gardens.
                    (g) Subject to the other provisions of this Agreement,
(i) all representations and warranties made in this Agreement by Pebblebrook
shall be true and correct in all material respects as of the Effective Date and
as of the Closing Date as if then made, other than those representations or
warranties made as of a specific date, or with reference to previously dated
materials, in which event such representations and warranties shall be true and
correct as of the date thereof or as of the date of such materials, as
applicable and (ii) Pebblebrook shall have performed and observed, in all
material respects, all covenants and agreements of this Agreement to be
performed and observed by Pebblebrook. For purposes hereof, a representation or
warranty shall not be deemed to have been breached if the representation or
warranty is not true and correct in all material respects as of the Closing Date
by reason of changed facts or circumstances arising after the date hereof which
did not arise by reason of a breach of any covenant made by Pebblebrook under
this Agreement.
          5.2 Conditions Precedent to Pebblebrook Obligations. The obligations
of Pebblebrook under this Agreement shall be conditioned on the satisfaction (or
Pebblebrook’s written waiver thereof) of each of the following conditions:
                    (a) Mezz IV and the Company, as applicable, shall have
performed their obligations under Section 5.3.1;
                    (b) Mezz IV and the Company shall have paid all sums payable
by Mezz IV or the Company (including 51% of the Closing Costs) at the Closing
pursuant to the terms of this Agreement;
                    (c) Mezz IV and the Company, as applicable, shall have
delivered to or for the benefit of Pebblebrook, on or before the Closing Date,
all of the documents and items required to be delivered by such Party pursuant
to Section 7.1.1 and Section 7.1.3 hereof and Mezz IV and the Company shall have
performed in all material respects all of its respective obligations hereunder
to be performed on the Closing Date;
                    (d) The Title Company shall be prepared to issue to
Pebblebrook, an ALTA 2006 Owner’s Policy of Title Insurance containing a
non-imputation endorsement, with coverage in the amount of the Capital
Contribution, insuring the beneficial interests of Pebblebrook, as an indirect
member of the Fee Owners, subject only to the Permitted Exceptions (the
“Investor’s Policy”). If Pebblebrook elects to purchase coverage under the
Investor’s Policy (i) of $200,000,000, then the Company shall pay the entire
cost of such policy (ii) of greater then $200,000,000 the Company shall pay for
the amount of such

21



--------------------------------------------------------------------------------



 



policy up to $200,000,000 of coverage and Pebblebrook shall be responsible for
the cost of the coverage over $200,000,000;
                    (e) Lender shall have issued the Lender Consent;
                    (f) The Operating Tenants, Operating Tenant Holding Company
and Operating Tenant Mezzanine Holding Company shall have been formed and the
appropriate Affiliates of the Company shall have entered into the Limited
Liability Company Agreements; and
                    (g) It shall be legally permissible to serve alcoholic
beverages at each of the Hotels with the exception of the Hotel commonly known
as the Affinia Gardens.
                    (h) Subject to the other provisions of this Agreement,
(i) all representations and warranties made in this Agreement by Mezz IV and the
Company shall be true and correct in all material respects as of the date hereof
and as of the Closing Date as if then made, other than those representations or
warranties made as of a specific date, or with reference to previously dated
materials, in which event such representations and warranties shall be true and
correct as of the date thereof or as of the date of such materials, as
applicable, and (ii) Mezz IV and the Company shall have performed and observed,
in all material respects, all covenants and agreements of this Agreement to be
performed and observed by Mezz IV and the Company. For purposes hereof, a
representation or warranty shall not be deemed to have been breached if the
representation or warranty is not true and correct in all material respects as
of the Closing Date by reason of changed facts or circumstances arising after
the date hereof which did not arise by reason of a breach of any covenant made
by Mezz IV and the Company under this Agreement.
          5.3 Indemnity.
               5.3.1 Indemnification by Company. From and after the Effective
Date, provided a claim is made during the Survival Period, if applicable, and
subject to and in accordance with Section 5.3.2 below, the Company will
indemnify, defend and hold Pebblebrook and its respective officers, directors,
employees, partners, and agents (collectively, the “Pebblebrook Indemnified
Parties”) harmless from and against any and all Losses suffered or incurred by
the Pebblebrook Indemnified Parties, directly or indirectly, caused by,
resulting from or arising out of (a) any breach of any representation or
warranty of such contained in Section 9.1.2 of this Agreement, (b) any breach of
any representation or warranty of such contained in Section 9.1.3 of this
Agreement, (c) any breach or nonperformance of any covenant or agreement made by
the Company in Section 9.4 of this Agreement, and (d) any claim against or
liability of the Company, a Subsidiary or Fee Owner that accrued prior to the
Closing not disclosed in this Agreement or contained in the materials made
available to Pebblebrook prior to the Effective Date (individually, a “Breach”
and collectively, as applicable, “Breaches”). Notwithstanding anything contained
in this Agreement to the contrary, it is expressly agreed and understood by the
parties that if the Closing of the transactions hereunder shall have occurred,
then Company shall have no liability (and Pebblebrook shall make no claim
against Company) for a Breach or Breaches under clauses (a), (b) (c) and/or (d)
above, unless (i) the valid claims for all such

22



--------------------------------------------------------------------------------



 



breaches and indemnifications collectively aggregate to more than $100,000, in
which event the full amount of such claims shall be actionable, and (ii) the
liability of the Company to Pebblebrook under this Agreement with respect to a
Breach or Breaches under (y) clauses (b) and/or (c) above does not exceed, in
the aggregate, an amount (the “Property Maximum Liability Amount”) equal to
$3,000,000 per Property and (z) clauses (a) or (d) above does not exceed, in the
aggregate, the sum of the amount of the Capital Contribution and the LJDD
Purchase Price (the “Corporate Maximum Liability Amount”) (it being understood
that the Company’s liability, in the aggregate, under this Agreement with
respect to (A) a Breach or Breaches under clauses (b) and/or (c) above, shall in
no event exceed, in the aggregate, the Property Maximum Liability Amount per
Property and (B) a Breach or Breaches under clauses (a) and (d) above shall in
no event exceed, in the aggregate, the Corporate Maximum Liability Amount). In
no event shall Mezz IV or the Company be liable for any special, consequential
or punitive damages.
               5.3.2 Notice of Claim; Right to Participate and Defend Third
Party Claim.
                    (a) If a party entitled to indemnification under this
Agreement (“Indemnitee”) receives notice of the assertion of any claim, the
commencement of any suit, action or proceeding, or the imposition of any penalty
or assessment by an unaffiliated third party in respect of which indemnity may
be sought hereunder (a “Third Party Claim”), and the Indemnified Party intends
to seek indemnity hereunder, then the Indemnitee will promptly provide the party
obligated to indemnify the Indemnitee (“Indemnitor”) with prompt written notice
of the Third Party Claim, but in any event not later than forty-five
(45) calendar days after receipt of such notice of Third Party Claim. The
failure by the Indemnitee to so notify the Indemnitor of a Third Party Claim
will not relieve the Indemnitor of any indemnification responsibility under this
Agreement, except to the extent, if any, that such failure materially prejudices
the ability of the Indemnitor to defend such Third Party Claim.
                    (b) The Indemnitor shall have the right to control the
defense, compromise or settlement of the Third Party Claim with its own counsel
(reasonably satisfactory to the Indemnitee) if the Indemnitor delivers written
notice to the Indemnitee within seven (7) days following the Indemnitor’s
receipt of notice of the Third Party Claim from the Indemnitee acknowledging its
obligations to indemnify the Indemnitee with respect to such Third Party Claim
in accordance with this Section 5.3.2; provided, however, that the Indemnitor
will not enter into any settlement of any Third Party Claim which would impose
or create any obligation or any financial or other liability on the part of the
Indemnitee if such liability or obligation (i) requires more than the payment of
a liquidated sum or (ii) is not covered by the indemnification provided to the
Indemnitee hereunder. In its defense, compromise or settlement of any Third
Party Claim, the Indemnitor will timely provide the Indemnitee with such
information with respect to such defense, compromise or settlement as the
Indemnitee may request, and will not assume any position or take any action that
would impose an obligation of any kind on, or restrict the actions of, the
Indemnitee. The Indemnitee will be entitled (at the Indemnitee’s expense) to
participate in the defense by the Indemnitor of any Third Party Claim with its
own counsel.

23



--------------------------------------------------------------------------------



 



                    (c) In the event that the Indemnitor does not undertake the
defense, compromise or settlement of a Third Party Claim in accordance with
subsection (b) of this Section 5.3.2, the Indemnitee will have the exclusive
right to control the defense or settlement of such Third Party Claim with
counsel of its choosing. If the Indemnitee shall assume the defense, the Parties
hereto shall cooperate in the defense of such action and the records of each
shall be available to the other and to the Indemnitee with respect o such
defense.
                    (d) Any indemnifiable claim hereunder that is not a Third
Party Claim will be asserted by the Indemnitee by promptly delivering notice
thereof to the Indemnitor. If Indemnitor does not respond to such notice within
forty-five (45) days after its receipt, it will have no further right to contest
the validity of such claim.
               5.3.3 The provisions of this Section 5.3 shall survive the
Closing or the termination of this Agreement.
     6. Title Matters.
               6.1.1 Title Report/Survey/Permitted Exceptions. Pebblebrook has
received and reviewed (i) a title insurance commitment dated March 27, 2011
bearing commitment number 900326, (ii) title insurance commitment dated
April 19, 2011 bearing commitment number 900330, (iii) title insurance
commitment dated April 20, 2011 bearing commitment number 900331, (iv) title
insurance commitment dated April 21, 2011 bearing commitment number 900328,
(v) title insurance commitment dated April 27, 2011 bearing commitment number
900327, and (vi) title insurance commitment dated May 10, 2011 bearing
commitment number 900329 (the “Commitment”) for an investor’s policy of title
insurance and non-imputation endorsement with respect to the Property from Royal
Abstract Company of New York, as agent for Stewart Title Insurance Company
(which company, in its capacity as title insurer hereunder, is herein called the
“Title Company”) and copies of the instruments shown on the Commitment. In
addition, the Company has delivered or caused each Fee Owner to deliver, and
Pebblebrook has received those certain surveys listed on Schedule 6.1.1,
attached hereto (collectively, the “Surveys”). Pebblebrook shall be obligated to
accept and assume the Pebblebrook Interest and corresponding indirect beneficial
ownership interest in the Property, subject to the matters set forth on
Schedule 6.1.4 and such other exceptions to title as may be approved (or deemed
approved) by Pebblebrook pursuant to Section 6.1.2 (the “Permitted Exceptions”).
               6.1.2 Additional Title Matters. Pebblebrook shall direct the
Title Company to deliver a copy of any update to the Commitment (“Update”) to
the Company simultaneously with its delivery of same to Pebblebrook. Unless
insured over or omitted in accordance with this Agreement, approval by
Pebblebrook of any additional exceptions to title or survey matters disclosed in
any Update or the Surveys which are not Permitted Exceptions (such matters, the
“Additional Title Matters”) shall be a condition precedent to Pebblebrook’s
obligations to purchase the Pebblebrook Interest. Unless Pebblebrook gives
written notice (a “Title Disapproval Notice”) that it disapproves any Additional
Title Matters, stating the Additional Title Matters so disapproved, within ten
(10) Business Days after receipt of written notice of such Additional Title
Matters, Pebblebrook shall be deemed to have approved such

24



--------------------------------------------------------------------------------



 



Additional Title Matters. The Company shall have up to a thirty (30) day period
after its receipt of any Title Disapproval Notice within which to remove the
disapproved Additional Title Matters set forth therein from title or obtain from
Title Company a commitment to issue an endorsement affirmatively insuring
against such items in a form acceptable to Pebblebrook, in its sole discretion,
at no cost or expense to Pebblebrook (the Company having the right but not the
obligation to do so), and the Closing Date may be extended, at the Company’s
option, to allow for such thirty (30) day period. If the Company determines at
any time that it is unable or unwilling to remove any one or more of such
disapproved Additional Title Matters, the Company shall give written notice to
Pebblebrook to such effect; in such event, Pebblebrook may, at its option, (a)
terminate this Agreement upon written notice to the Company, but only if given
prior to the date which is ten (10) days after Pebblebrook receives the
Company’s notice that the Company shall be unable or unwilling to remove such
item and upon delivery of such termination notice, this Agreement shall
terminate and be of no further force or effect (except for the obligations that
expressly survive termination of this Agreement) and the Deposit shall promptly
be returned to Pebblebrook, or (b) accept title subject to such Additional Title
Matters, without any abatement of the Capital Contribution. If Pebblebrook fails
to give such termination notice within the ten (10) day period set forth in
clause (a) of this Section above, Pebblebrook shall be deemed to have waived its
objection to, and approved, the Additional Title Matter set forth in the
Company’s written notice. Pebblebrook acknowledges and agrees that TIME IS OF
THE ESSENCE with respect to all time periods in this Section 6.1.2.
     Notwithstanding the foregoing provisions of this Section 6.1.2, the
Company, at its option in lieu of satisfying such exceptions, may deposit with
the Title Company such amount of money and provide such satisfaction
documentation as may be reasonably determined by the Title Company as being
sufficient to satisfy such obligations, in which event such exceptions shall not
be objections to title, the Company shall be entitled to one or more
adjournments of the Closing Date but not beyond the Outside Date, to remove any
exceptions to title which the Company is obligated to remove under this
Section 6.1.2 or elects to attempt, but is not obligated, to remove.
               6.1.3 Violations. Each of the Fee Owners holds fee title to the
applicable Property as described on Schedule 1 attached hereto, and, subject to
the term of this Agreement, Pebblebrook accepts that such title is held, subject
to any and all violations of law, rules, regulations, ordinances, orders or
requirements noted in or issued by any federal, state, county, municipal or
other department or governmental agency having jurisdiction against or affecting
the Property whenever noted or issued (collectively, “Violations”) and any
conditions which could give rise to any Violations. The Fee Owners, the
Subsidiaries and the Company shall pay all fines, penalties and costs in
connection with any Violations assessed as of the Closing Date. The provisions
of this Section 6.1.3 shall survive Closing.
     6.2 Access.
               6.2.1 Each of Mezz IV and the Company agree that, from and after
the Effective Date and the receipt by Escrow Agent of the Deposit, the Company
shall provide or cause each Fee Owner to provide Pebblebrook with reasonable
access to each Hotel (subject to this Section 6.2) during reasonable hours on
Business Days upon reasonable advance notice and shall also make available to
Pebblebrook (to the extent in the Company’s, any Fee Owner’s or

25



--------------------------------------------------------------------------------



 



any Subsidiary’s possession or cause Manager to make available) such Leases,
Contracts and other non-proprietary information relating to the operation of
each Hotel as Pebblebrook shall reasonably request, all upon reasonable advance
notice. In no event, however, shall Mezz IV and the Company be obligated to make
available Denihan’s Proprietary Material.
               6.2.2 Pebblebrook shall at all times conduct its review,
inspections and examinations in a manner so as to not cause liability, damage,
lien, loss, cost or expense to the Company, Fee Owners or any other Subsidiary
or any Hotel and so as to not unreasonably interfere with or unreasonably
disturb the Manager, any guest or any Tenant at such Hotel, and Pebblebrook will
indemnify, defend, and hold the Company, the Subsidiaries, Fee Owners and their
respective direct or indirect members, partners, shareholders, officers,
directors, employees or agents (collectively, the “Denihan Indemnified Parties”
and each, a “Denihan Indemnified Party”) harmless from and against any such
liability, damage, lien, loss, cost or expense, to the extent caused by
Pebblebrook’s review, inspections and examinations. Prior to entry upon any
Hotel, Pebblebrook shall provide the Company with copies of certificates of
insurance evidencing comprehensive general liability insurance policies (naming
the Company and Fee Owners as additional insureds) which shall be maintained by
Pebblebrook in connection with its investigations upon any Property prior to the
date of entry upon such Hotel, with limits, coverages and insurers under such
policies reasonably satisfactory to such additional insureds. Without limitation
on the foregoing, in no event shall Pebblebrook: (a) make any intrusive physical
testing (environmental, structural or otherwise) at any Property (such as soil
borings, water samplings or the like) without the Company’s express written
consent which may be given or withheld in Company’s sole discretion (and
Pebblebrook shall in all events promptly return such Hotel to its prior
condition and repair thereafter) and which may be further conditioned upon,
among other things, the Company’s approval of the following: (i) the insurance
coverage of the contractor who will be conducting such testing; (ii) the scope
and nature of such testing to be performed by such contractor; and (iii) a
written confidentiality agreement by such contractor in form reasonably
satisfactory to the Company; (b) contact the Manager or any Tenant or any guest
of any Hotel without the Company’s express written consent (which shall not be
unreasonably withheld); (c) contact any Governmental Authority having
jurisdiction over any Hotel without the Company’s express written consent (which
shall not be unreasonably withheld). The Company shall have the right, at its
option, to cause a representative of the Company to be present at all
inspections, reviews and examinations conducted hereunder. At Company’s written
request, Pebblebrook shall promptly deliver to Company true, accurate and
complete copies of any written reports relating to each Hotel prepared for or on
behalf of Pebblebrook by any third party. In the event of any termination of
this Agreement, Pebblebrook shall return all documents and other materials
furnished by the Company, Mezz IV, Manager, or any Affiliate or agent of the
foregoing. Pebblebrook shall keep all non-public information or data received or
discovered in connection with any of Pebblebrook’s inspections, reviews or
examinations strictly confidential, except for disclosures to its counsel,
provided such disclosures are on an as needed basis for Pebblebrook’s
acquisition of the Pebblebrook Interest, and such persons are instructed to keep
the information strictly confidential.
               6.2.3 For avoidance of doubt, the access provided to Pebblebrook
under this Section 6 shall not be construed to be a so called “due diligence
period” and Pebblebrook’s findings during any such access to the Property shall
be no reason to terminate this Agreement and receive a return of the Deposit.

26



--------------------------------------------------------------------------------



 



               6.2.4 The provisions of this Section 6 shall survive any
termination of this Agreement for one (1) year.
     7. Closing Procedure. Subject to the satisfaction or waiver of the
conditions in Section 5 hereof, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur as soon as practicable after
obtaining the Lender Consent but not later than the Outside Closing Date,
subject to adjournment of the Closing from time to time by the Parties as
expressly provided for in this Agreement (the date upon which Closing actually
occurs is referred to as the “Closing Date”). The Company and Pebblebrook shall
each have the one time right, in their sole discretion, to extend the Closing
Date, including the Outside Closing Date, for up to five (5) Business Days by
written notice to the other Party. Subject to the previous sentence and
notwithstanding anything contained in this Agreement to the contrary, in no
event may the Closing Date be extended beyond December 21, 2011 (the “Outside
Closing Date”) for any reason, unless pursuant to the express written agreement
of the Parties, in their sole and absolute discretion, TIME BEING STRICTLY OF
THE ESSENCE.
               7.1 Closing Deliveries. On or before the Closing Date, the
Parties shall deliver the following:
               7.1.1 Mezz IV and Company Deliveries. Mezz IV and the Company, as
the case may be, shall deliver, make or cause to be delivered the following:
                    (a) The Company shall transfer the LJDD Purchase Price to
LJDD and, immediately thereafter, the Company shall execute and deliver to
Pebblebrook an original assignment of interests in the form of Exhibit H
assigning the Preferred Interest to Pebblebrook.
                    (b) The Company shall execute and deliver to Pebblebrook an
original assignment of interests in the form of Exhibit L assigning a 12.9032%
interest in Mezz IV to Pebblebrook in redemption of the Preferred Interest in
the Company held by Pebblebrook, and certificates, if the interests in Mezz IV
are certificated, endorsed in blank.
                    (c) Mezz IV shall distribute the BDB Distribution Amount and
the BJD Distribution Amount to the Company, in accordance with the Amended and
Restated Operating Agreement.
                    (d) The Company shall execute and deliver to Pebblebrook an
original certificate of the Company (the “Company Closing Certificate”) in the
form of Exhibit D-1 updating the representations and warranties made by the
Company contained in Sections 9.1.2 and 9.1.3 to the Closing Date and noting any
material changes thereto.
                    (e) Mezz IV shall execute and deliver to Pebblebrook an
original certificate of Mezz IV (the “Mezz IV Closing Certificate”) in the form
of Exhibit D-2 updating the representations and warranties made by Mezz IV
contained in Sections 9.1.2 and 9.1.3 to the Closing Date and noting any
material changes thereto.
                    (f) The Company shall deliver to Pebblebrook a duly executed
original certificate of “non-foreign” status each in the form of Exhibit E.

27



--------------------------------------------------------------------------------



 



                    (g) Mezz IV and the Company shall deliver or cause to be
delivered to the Title Company evidence reasonably satisfactory to Title Company
respecting the due organization of Mezz IV and the Company and the due
authorization and execution of this Agreement and the documents required to be
executed and delivered hereunder.
                    (h) The Company shall cause each of the Fee Owners to
execute and deliver to the Title Company a title affidavit in the form attached
hereto as Exhibit F-1 and made a part hereof with respect to each Property.
                    (i) The Company shall execute and deliver or cause to be
executed and delivered to the Title Company a non-imputation affidavit in the
form attached hereto as Exhibit F-2.
                    (j) Such additional documents as may be reasonably required
by Pebblebrook and Title Company in order to consummate the transactions
hereunder (provided the same do not increase in any material respect the costs
to, or liability or obligations of, Mezz IV or the Company in a manner not
otherwise provided for herein).
                    (k) The Company shall deliver to Pebblebrook evidence to
support the termination of each Existing Hotel Management Agreement.
                    (l) The Company shall deliver to Title Company two
(2) counterpart signature pages to the Amended and Restated Operating Agreement,
duly executed by the Company.
                    (m) The Company shall cause the Denihan Guarantors to
execute and deliver to Pebblebrook the Indemnity and Contribution Agreement.
                    7.1.2 Pebblebrook Deliveries. Pebblebrook shall deliver or
cause to be delivered the following:
                    (a) Pebblebrook shall deliver the Capital Contribution and
the LJDD Purchase Price in accordance with Section 2.1 of this Agreement and
such other amounts required to be paid by Pebblebrook pursuant to this
Agreement.
                    (b) Pebblebrook shall duly execute and deliver a certificate
of withdrawal from the Company (the “Certificate of Withdrawal”) in a form
attached hereto as Exhibit N evidencing the redemption of the Preferred Interest
in exchange for a 12.9032% interest in Mezz IV from the Company.
                    (c) Pebblebrook shall execute and deliver to the Company an
original assignment of interests in the form of Exhibit H.
                    (d) Pebblebrook shall execute and deliver to the Company an
original assignment of interests in the form of Exhibit L.
                    (e) Pebblebrook shall execute and deliver to the Company and
Mezz IV an original certificate of Pebblebrook (“Pebblebrook Closing
Certificate”) in

28



--------------------------------------------------------------------------------



 



the form attached hereto as Exhibit G and made a part hereof updating the
representations and warranties contained in Section 9.2 to the Closing Date and
noting any material changes thereto.
                    (f) Pebblebrook shall deliver to the Company and the Title
Company evidence reasonably satisfactory to Mezz IV and Title Company respecting
the due organization of Pebblebrook and the due authorization and execution of
this Agreement and the documents required to be delivered hereunder.
                    (g) Such additional documents as may be reasonably required
by Mezz IV, the Company and Title Company in order to consummate the
transactions hereunder (provided the same do not increase in any material
respect the costs to, or liability or obligations of, Pebblebrook in a manner
not otherwise provided for herein).
                    (h) Pebblebrook shall deliver to the Title Company two
(2) counterpart signature pages to the Amended and Restated Operating Agreement,
duly executed by Pebblebrook.
               7.1.3 Mutual Deliveries. The Parties shall mutually execute and
deliver or cause to be executed and delivered the following:
                    (a) A Closing Statement reflecting the Capital Contribution
and the adjustments and prorations required hereunder and the allocation of
income and expenses required hereby (the “Closing Statement”);
                    (b) All customary corporate formation documents with respect
to each of the Operating Tenants;
                    (c) Six (6) Operating Leases, one (1) with respect to each
Hotel, each by and between the appropriate Fee Owner and its respective
Operating Tenant;
                    (d) Six (6) Management Agreements, one (1) with respect to
each Hotel, each by and between the appropriate Operating Tenant and the
Manager;
                    (e) All required New York State and New York City transfer
forms, if any; and
                    (f) The Consent Documents, if any; and
                    (g) The Contribution and Indemnity Agreement.
          7.2 Closing Costs. The Parties hereto acknowledge and agree that all
reasonable costs and expenses incurred by the Parties and their respective
Affiliates (including, but not limited to, reasonable legal fees and expenses,
the fees of the Broker and the Loan Paydown Amount, if any) in connection with
negotiating, drafting, entering into this Agreement and the Closing
(collectively, the “Closing Costs”) shall be a cost and expense of Mezz IV and
such costs and expenses shall be paid to the parties owed such sums, except as
otherwise provided in this Agreement.

29



--------------------------------------------------------------------------------



 



          7.3 Prorations. Notwithstanding references in this Section 7.3 below
to prorations in favor of the Operating Tenants, Operating Tenant shall mean the
Fee Owner and its beneficial owners after the Closing Date in Sections 7.3.1(a)
and (d) below.
               7.3.1 Items to be Prorated. The following provisions shall govern
the adjustments and prorations that shall be made at Closing and the allocation
of income and expenses from the Hotels. Except as expressly provided in this
Section 7.3.1, all items of operating revenue and operating expense of the
Hotels, with respect to the period prior to 11:59 p.m. (the “Cut-Off Time”)
local time at the applicable Hotel on the Closing Date, shall be for the account
of the beneficial owners of the Fee Owners and all items of operating revenue
and operating expense of the Hotels with respect to the period after the Cut-Off
Time, shall be for the account of the Operating Tenants. For the purposes of
this Section 7.3, all references to allocations from or to the Fee Owners shall
be the responsibilities of or for the benefit of the beneficial owners of the
Fee Owners on the Effective Date.
                    (a) Taxes.
                         (i) All real estate taxes, personal property taxes and
other assessments on each Property for the current fiscal year in which the
Closing Date occurs (the “Current Tax Year”) shall be prorated on a per diem
basis based upon the number of days in the Current Tax Year prior to the Closing
Date (which shall be allocated to the Fee Owners) and the number of days in the
Current Tax Year on and after the Closing Date (which shall be allocated to the
Operating Tenants). If the Closing shall occur before the tax rate for the
Current Tax Year is fixed, the apportionment of real estate taxes shall be upon
the basis of the tax rate for the immediately preceding fiscal period applied to
the latest assessed valuation. Promptly after the new tax rate is fixed for the
fiscal period in which the Closing takes place, the apportionment of real estate
taxes shall be recomputed. Upon the Closing Date and subject to the adjustment
provided above, the Operating Tenants shall be responsible for real estate taxes
and assessments levied or imposed upon the Property payable in respect of the
Current Tax Year and all periods after the Current Tax Year. In the event that
any assessments levied or imposed upon the Property are payable in installments,
the installment for the Current Tax Year shall be prorated in the manner set
forth above and the Operating Tenants shall be responsible for the payment of
any such installments due on and after the Closing Date.
                         (ii) The Parties acknowledge that certain taxes accrue
and are payable to the various local governments by any business entity
operating a Hotel and its related facilities. Included in those taxes may be
business and occupation taxes, retail sales and use taxes, gross receipts taxes,
and other special lodging or hotel taxes. For purpose of this Agreement, all of
such taxes (expressly excluding taxes and assessments covered by
Section 7.3.1(a)(i) above, corporate franchise taxes, and federal, state, and
local income taxes) (hereinafter referred to as “Operational Taxes”) shall be
allocated as provided in Section 7.3.1(a)(i) above). The Fee Owners shall be
solely responsible for payment of the Operational Taxes with respect to the
period prior to the Cut-Off Time and shall be the responsibility of the
Operating Tenants with respect to the period after the Cut-Off Time, subject to
adjustment as provided in this paragraph.

30



--------------------------------------------------------------------------------



 



                         (iii) Any refunds or savings in the payment of real
property taxes resulting from tax reduction proceedings whether applicable to
the period prior to the Closing shall belong to and be the property of the Fee
Owners, and any refunds or savings in the payment of taxes applicable to the
period from and after the Closing shall belong to and be the property of the
Operating Tenants.
                    (b) Lease and Rental Expenses. Collected rents and other
payments from the tenants under the Leases (the “Tenants”) which (i) are
collected on or prior to Closing and (ii) in respect of the month (or other
applicable collection period) in which the Closing occurs (the “Current Month”),
shall be prorated on a per diem basis based upon the number of days in the
Current Month prior to the Closing Date (which shall be allocated to the Fee
Owners) and the number of days in the Current Month on and after the Closing
Date (which shall be allocated to the Operating Tenants) as of 11:59 p.m. on the
day prior to the Closing Date. If on the Closing Date there are past due rents
or charges owed by Tenants, collection of such amounts shall be held in trust by
the Operating Tenants and distributed upon receipt by the Manager or Operating
Tenants as follows:
                         (i) First, to Fee Owners and the Operating Tenants,
proportionately based on their respective shares of the fixed rents for the
Current Month, in an amount up to all fixed rents (including electricity, if
applicable) owing by such Tenant in respect of the Current Month;
                         (ii) Next, to the Operating Tenants, in an amount up to
all other fixed rents (including electricity, if applicable) owing by such
Tenant to the Operating Tenants in respect of all periods after the month of
Closing;
                         (iii) Next, to Fee Owners, in an amount up to all other
fixed rents (including electricity, if applicable) owing by such Tenant in
respect of all periods prior to the Current Month; and
                         (iv) The balance, if any, to the Operating Tenants.
          If any payments of rent or other fixed charges received by a party on
or after the Closing Date that are not due to such party but are payable to the
other party by reason of this allocation, the appropriate sum shall be promptly
paid to the other party. If any Lease contains obligations on the part of the
Tenant for tax, escalation, percentage, or overage payments (“Additional Rent”)
and such Additional Rent is not yet payable as of the Closing Date, then if the
applicable Fee Owner’s portion of such Additional Rent is collected after
Closing, then such amounts shall be remitted to the applicable Fee Owner.
                    (c) Hotel Reservations and Revenues.
                         (i) Reservations. On the Closing Date, the Company
shall cause the Manager to provide Pebblebrook with its schedule of confirmed
reservations for dates subsequent to the Closing Date, which schedule shall list
the party for whose benefit the reservation was made, the amount of deposit
thereunder, the amount of any room rental deposits, and the amount of any other
deposits made for advance reservations, banquets or future services

31



--------------------------------------------------------------------------------



 



to be provided after the Closing Date. The Company shall pay or cause to be paid
to the Operating Tenants the amount of all prepayments or deposits disclosed in
such schedule.
                         (ii) Guest Revenues. Revenues from guest rooms in the
Hotels occupied on the night containing the Cut-Off Time, including any sales
taxes, room taxes and other taxes charged to guests in such rooms, all parking
charges, sales from mini-bars, in-room food and beverage, telephone, facsimile
and data communications, in-room movie, laundry, and other service charges
allocated to such rooms with respect to the night containing the Cut-Off Time
shall be divided equally between the Fee Owners and the Operating Tenants;
provided, however, that to the extent the times at which food and beverage
sales, telephone, facsimile or data communication, in-room movie, laundry, and
other services are ordered by guests can be determined, the same shall be
allocated between the Fee Owners and the Operating Tenants based on when orders
for the same were received, with orders originating prior to Cut-Off Time being
allocable to the Fee Owners, and orders originating from and after the Cut-Off
Time being allocable to the Operating Tenants. All other revenues from
restaurants, lounges, and other service operations conducted at the Property
shall be allocated based on whether the same accrued before or from and after
the Cut-Off Time as described in the preceding sentence, and the Company shall
cause Fee Owner to instruct the Manager to separately record sales occurring
before and from and after the Cut-Off Time.
                         (iii) Banquet and Meeting Room Revenues. Revenues from
conferences, receptions, meetings, and other functions occurring in any
conference, banquet or meeting rooms in the Hotels, including usage charges and
related taxes, food and beverage sales, valet parking charges, equipment
rentals, and telecommunications charges, shall be allocated between the Fee
Owners and the Operating Tenants, based on when the function therein commenced,
with (i) one-day functions commencing prior to the Cut-Off Time being allocable
to the Fee Owners; (ii) one-day functions commencing from and after the Cut-Off
Time being allocable to the Operating Tenants; and (iii) multi-day functions
that include periods both before and after the Cut-Off Time being prorated
between the Fee Owners and the Operating Tenants according to the period of time
before and from and after the Cut-Off Time.
                    (d) Utilities and Insurance. All charges for utilities shall
be prorated as of the Closing Date. In the event the actual amounts for such
charges for utilities or telephone calls are not known as of the Closing Date or
cannot be billed separately to the responsible party, such charges shall be
prorated between the Fee Owners and Operating Tenants as of the Closing Date
once the actual amounts thereof become known. Any fees payable by the Fee Owners
in respect of the insurance policies maintained for the Property shall be
prorated as of the Closing Date. The Company shall cause the Fee Owners to add
the Operating Tenants as an additional named insured on any such insurance
policies as of the Closing Date.
                    (e) Permits. Permit and license fees shall be prorated as of
the Closing Date.
                    (f) Fees. Fees and other amounts, including accrued employee
expenses, payable and/or accrued under the Existing Hotel Management Agreements,
payments due under the Contracts and travel company charges or similar

32



--------------------------------------------------------------------------------



 



commissions shall be prorated as of the Closing Date. The Fee Owners shall be
required to pay or cause to be paid (or reimbursed to Manager) any accrued or
earned wages, vacation pay, bonuses, pension, profit-sharing and welfare
benefits and other compensation and fringe benefits of all Employees employed at
the Property on or before the Closing Date, including any employment taxes or
other fees or assessments attributable thereto.
                    (g) Vouchers. The Operating Tenants shall: (a) honor all
outstanding unexpired gift certificates, coupons or other writings issued by the
Fee Owners or their Affiliates prior to the Closing Date that entitles the
holder or bearer thereof to a credit (whether in a specified dollar amount or
for a specified item, such as room night or meals) to be applied against the
usual charge for rooms, meals, or goods and services at the Hotels
(collectively, “Vouchers”) and shall assume all liability, if any, for all
outstanding Vouchers as of the Closing Date; (b) receive a credit from the Fee
Owners payable at Closing in the amount set forth Schedule 7.3.1 attached
hereto, with respect to the Vouchers listed thereon, as updated as of the
Closing Date; (c) be reimbursed by Manager for any other Vouchers presented by
holders thereof in accordance with the Management Agreement; and (d) indemnify,
defend and hold Fee Owner harmless from and against all claims, liabilities,
costs and expenses arising out of a violation of this Section 7.3.1 with respect
to the Vouchers from and after the Closing Date.
               7.3.2 Calculation. Within ninety (90) days after Closing the
Operating Tenants will make a further adjustment for such income or expense
which may have accrued or been incurred prior to the Cut-Off Time, but not
received or paid at that date. If, after Closing, it is determined that any item
of income or expense was prorated at Closing in error or on the basis of an
estimate, or if it is determined that the parties failed to prorate an item at
Closing which should have been prorated, Pebblebrook (on behalf of the Operating
Tenants) and the Company (on behalf of the Fee Owners) agree, promptly upon (but
in no event later than fifteen (15) days after) discovery of such error, to
calculate in good faith the proper proration of such item that should have been
made, and, if, it is determined that either Party is required to pay the other a
sum based on such post-Closing adjustment, the Party owing such sum shall pay
the same to the other within fifteen (15) days after such amount has been
determined. Notwithstanding the foregoing, all adjustments and prorations
hereunder shall be deemed final on the first (1st) anniversary of the Closing
Date.
               7.3.3 Accounts Receivable. All accounts receivable and credit
card claims for goods and services furnished prior to the Cut-Off Time shall
remain the property of the Fee Owners and, to the extent the Fee Owners or the
Manager receives any payments on account thereof after Closing (A) if the
applicable account debtor who makes such payment then owes payment on one of
accounts receivable of Fee Owner and no accounts receivable of the Operating
Tenants, then the Company or Manager, as applicable, shall immediately remit
such amount to the Fee Owners, and (B) if the applicable account debtor who
makes such payment then owes payment on accounts receivable owing to the Fee
Owners and the Operating Tenants, such payments shall be applied to pay accounts
receivable in order of priority from the least-aged to the most-aged. The above
shall also apply to past due or accruing room rents and other customary Hotel
charges including the city ledgers. The guest ledgers shall be prorated as of
the Cut-Off Time.

33



--------------------------------------------------------------------------------



 



               7.3.4 Bank Accounts, Deposits and FF&E Reserve. The Fee Owners
shall receive a credit for (a) all cash in the cash registers, vaults, safes
(other than belonging to guests), petty cash boxes, vending machines and
coin-operated devices at the Hotels as of the Cut-Off Time, and (b) all cash and
other current assets held by the Manager in the operating accounts for the
Hotels as of the Cut-Off Time.
               7.3.5 Interest on Loans. All interest due under the Loans shall
be prorated as of the Closing Date.
               7.3.6 Compensation. All Compensation due to Employees shall be
prorated as of the Cut-Off Time, other than Accrued and Earned Vacation Pay and
Earned and Accrued Sick Pay. Pebblebrook Tenants shall receive a credit in an
amount equal to (i) forty-nine percent (49%) of the Accrued and Earned Vacation
Pay and (ii) forty-nine percent (49%) of the Accrued and Earned Sick Pay as of
the Cut-Off Time of all Employees.
               7.3.7 Deferred Maintenance. At Closing, the Operating Tenants
shall receive a credit in the amount of $2,000,000 in respect of deferred
maintenance at the Properties.
               7.3.8 Surviving Obligations. The provisions of this Section 7.3
shall survive the Closing.
          7.4 Capital Improvements/Deferred Maintenance. The Company shall be
responsible for all costs to complete the renovation commenced prior to the
Effective Date at the Hotel commonly known as the Affinia Manhattan.
          7.5 Income Tax Elections. The Parties agree that (i) the Company will
make the election provided by Section 754 of the Code in connection with the
transactions contemplated by this Agreement and (ii) the Company will utilize
the “remedial allocation method” set forth in Treasury Regulations
Section 1.704-3(d) as its depreciation methodology.
     8. Condemnation or Destruction of Property. In the event that, after the
date hereof but prior to the Closing Date, either any portion of any Property is
taken pursuant to eminent domain proceedings or any of the improvements on any
Property is damaged or destroyed by any casualty, the Company shall have no
obligation to repair or replace any such damage or destruction. The Company
shall, upon consummation of the transaction herein provided, assign to the
Operating Tenants (except to the extent any condemnation proceeds or insurance
proceeds are attributable to lost revenues or other items applicable to any
period prior to the Closing) all claims respecting any condemnation or casualty
insurance coverage, as applicable, and all condemnation proceeds or proceeds
from any such casualty insurance received by the Fee Owners on account of any
casualty (except to the extent required for collection costs or repairs by the
Fee Owners prior to the Closing Date), as applicable. In connection with any
assignment of insurance proceeds hereunder, the Fee Owners shall credit the
Operating Tenants with an amount equal to the applicable deductible amount under
such insurance policy (but not more than the amount by which (x) the cost as of
the Closing Date to repair the damage is greater than (y) the insurance proceeds
and coverage to be assigned to the Operating Tenants). In the event the
condemnation award or the cost of repair of damage to any Property on account of
a casualty, as applicable, shall exceed $4,500,000 as determined by an appraiser
selected by the Company

34



--------------------------------------------------------------------------------



 



and reasonably acceptable to Pebblebrook (or if a casualty is uninsured, and the
Company does not cause the Fee Owners to elect to credit the Operating Tenants
with an amount equal to the cost to repair such uninsured casualty, the Company
having the right, but not the obligation, to do so), Pebblebrook or Mezz IV and
the Company may, at its option, terminate this Agreement by notice to the other,
given on or before the Closing Date, whereupon Pebblebrook shall receive a
refund of the Deposit (and no Party shall have any further obligation in
connection with this Agreement except under those provisions that expressly
survive a termination of this Agreement).
     9. Representations, Warranties and Covenants.
          9.1 Representations and Warranties.
               9.1.1 General Disclaimer. Except as specifically set forth in
Section 9.1.2 and Section 9.1.3 below, the transfer of the Pebblebrook Interest
hereunder and the indirect transfer of the Properties are and will be made on an
“as is” basis, without representations and warranties of any kind or nature,
express, implied or otherwise, including any representation or warranty
concerning title to the Properties, the physical condition of any Property
(including the condition of the soil or any Improvements), the environmental
condition of any Property (including the presence or absence of hazardous
substances on or respecting such Property), the compliance of any Property with
applicable laws and regulations (including zoning and building codes or the
status of development or use rights respecting such Property), the financial
condition of any Property or any other representation or warranty respecting any
income, expenses, charges, liens or encumbrances, rights or claims on, affecting
or pertaining to any assets of the Company, any Subsidiary or Fee Owner or
Property or any part thereof. Pebblebrook acknowledges that, Pebblebrook has
examined, reviewed and inspected all matters which in Pebblebrook’s judgment
bear upon each Property and its value and suitability for Pebblebrook’s
purposes. Except as to matters specifically set forth in Section 9.1.2 and
Section 9.1.3 below, Pebblebrook shall acquire the Pebblebrook Interest solely
on the basis of its own physical and financial examinations, reviews and
inspections of each Property, the assets of the Company, Subsidiaries and Fee
Owners and the title insurance protection afforded by the Investor’s Policy.
               9.1.2 Unlimited Representations and Warranties of Mezz IV and the
Company. Each of Mezz IV and the Company hereby represents and warrants to
Pebblebrook that:
                    (a) Litigation. Except as set forth in Schedule 9.1.2(a),
there is no pending (nor has the Company nor any Subsidiary or Fee Owner
received any written notice of any threatened) action, litigation, condemnation
or other proceeding against any Property or against the Company, any Subsidiary
or any Fee Owner (collectively, “Denihan Representation Party”) and with respect
to each Property, other than matters covered by any Denihan Representation
Party’s insurance and routine workers compensation claims.
                    (b) Due Authority. This Agreement and all agreements,
instruments and documents herein provided to be executed or to be caused to be
executed by any Denihan Representation Party are and on the Closing Date will be
duly authorized,

35



--------------------------------------------------------------------------------



 



executed and delivered by and are binding upon such Denihan Representation
Party. The Company is a limited liability company, duly organized and validly
existing and in good standing under the laws of the State of New York, and is
duly authorized and qualified to do all things required of it under this
Agreement. Each Subsidiary and each Fee Owner is a limited liability company,
duly organized and validly existing and in good standing under the laws of the
State of Delaware, and is duly authorized and qualified to do all things
required of it under this Agreement.
                    (c) No Conflicts. The execution, delivery and performance by
Mezz IV and the Company of this Agreement and the instruments referenced herein
and the transaction contemplated hereby will not conflict with, or with or
without notice or the passage of time or both, result in a breach of, violate
any term or provision of, or constitute a default under any articles of
formation, bylaws, partnership agreement (oral or written), operating agreement,
indenture, deed of trust, mortgage, contract, agreement, judicial or
administrative order, or any law to which Mezz IV and the Company or any portion
of the Property is bound.
                    (d) Prohibited Persons and Transactions. Each Denihan
Representation Party is in compliance with all laws, statutes, rules and
regulations of any federal, state or local governmental authority in the United
States of America applicable to such Persons (as hereinafter defined),
including, without limitation, the requirements of Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar requirements
contained in the rules and regulations of the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) and in any enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation, or orders are collectively called the “Orders”). For
purposes of this subsection, “Person” shall mean any corporation, partnership,
limited liability company, joint venture, individual, trust, real estate
investment trust, banking association, federal or state savings and loan
institution and any other legal entity, whether or not a party hereto.
                    (e) Company Interests. (i) On the Effective Date and prior
to the consummation of the Mezz IV Loan Transactions, the Company owns and shall
own one hundred percent (100%) of the common equity interests in Mezz IV free
and clear of any lien, claim, restriction upon transfer, voting option, charge,
security interests or other encumbrance (each, an “Encumbrance”), except the
pledge of such interests to Lender, and (ii) at Closing subject to the
occurrence of the items set forth in Section 5.3, the Company will assign and
Mezz IV will issue the Pebblebrook Interest free and clear of all Encumbrances.
                    (f) Subsidiary Interests. Mezz IV owns one hundred percent
(100%) of the legal and beneficial interests in Mezz III, which owns (free and
clear of any Encumbrances except the pledge of such interests to Mezz III
Lender) one hundred percent (100%) of the legal and beneficial interests in Mezz
II, which owns (free and clear of any Encumbrances except the pledge of such
interests to Mezz II Lender) one hundred percent (100%) of the legal and
beneficial interests in Mezz I, which owns (free and clear of any Encumbrances
except the pledge of such interests to Mezz I Lender) one hundred percent (100%)
of the legal and beneficial interests in each Fee Owner.

36



--------------------------------------------------------------------------------



 



                    (g) Other Entities. Other than the Fee Owners and the
Subsidiaries (excluding Mezz IV), there are no corporations, partnerships, joint
ventures, associations or other entities in which Mezz IV owns, of record or
beneficially, any direct or indirect equity or other interest or any right to
acquire same.
                    (h) Taxes.
                         (i) Each of the Company, the Subsidiaries, and the Fee
Owners have complied in all material respects with all applicable Laws relating
to Taxes, (B) each Tax Return required to be filed by, or on behalf of, the
Company, the Subsidiaries, and the Fee Owners has been timely filed in
accordance with applicable Laws (taking into account applicable extensions),
(C) all such Tax Returns were true, correct and complete in all material
respects, and (D) all Taxes due and payable with respect to each such Tax Return
(whether or not shown as due on a Tax Return), or otherwise due and payable by,
or on behalf of each of the Company, the Subsidiaries, and the Fee Owners, have
been timely paid except with respect to any real estate or other ad valorem
taxes being contested pursuant to a tax reduction proceeding in respect of the
Real Property.
                         (ii) The Company has provided to Pebblebrook true,
correct and complete copies of all Tax Returns filed by the Company, the
Subsidiaries and the Fee Owners in the last four (4) years, as applicable. The
Company has provided or caused to be provided to Pebblebrook true, correct, and
complete copies of all written notices of deficiencies, final partnership
administrative adjustments, written notices of proposed adjustments, written
notices of assessments, revenue agent reports, closing agreements, settlement
agreements, information document requests, protests, petitions and any other
similar documents, written notices, and correspondence, in each case, that any
of the Company, the Subsidiaries, or the Fee Owners (or any of their respective
Representatives) has received from, sent to, or entered into with the IRS or
other Governmental Authority in the last four (4) years or that relates to any
Taxes or Tax Return which is not closed by the applicable statute of
limitations. No claim has been made by any Governmental Authority in the last
four (4) years that any of the Company, the Subsidiaries, or the Fee Owners has
not properly reported and/or paid Taxes or filed Tax Returns in a jurisdiction
in which any of the Company, the Subsidiaries, or the Fee Owners does not file a
Tax Return.
                         (iii) There are no liens for Taxes on any assets of any
of the Company, the Subsidiaries, or the Fee Owners, other than Liens for Taxes
not yet due and payable.
                         (iv) No federal, state, local or foreign Tax audits or
other proceedings are presently in progress or pending other than re-occurring
state and sales tax audits conducted in the ordinary course or, to the Denihan’s
Knowledge, threatened with regard to any Taxes or Tax Returns of any of the
Company, the Subsidiaries, or the Fee Owners, except for any tax reduction
proceedings in respect of the Real Property. No private letter ruling, technical
advice memorandum, application for a change of any method of accounting, or
other similar requests made by, or with respect to any of the Company, the
Subsidiaries, or the Fee Owners, are presently pending with any Governmental
Authority.

37



--------------------------------------------------------------------------------



 



                         (v) None of the Company, the Subsidiaries, or the Fee
Owners has engaged in any transaction that could affect its income Tax liability
for any taxable year not closed by the statute of limitations which is a “listed
transaction” within the meaning of Treasury Regulation section 301.6011-4
(irrespective of the effective date).
                         (vi) Each of the Company, the Subsidiaries and the Fee
Owners has since its formation been treated for federal income tax purposes as
either (i) a “disregarded entity” as defined in Treasury Regulations
Section 301.7701 3 or (ii) a partnership, and not an association or “publicly
traded partnership” taxable as a corporation.
                    (i) Bankruptcy. No petition in bankruptcy (voluntary or, to
any Denihan Representation Party’s knowledge, involuntary), assignment for the
benefit or creditors or petition seeking reorganization or arrangement or other
action under Federal or state bankruptcy or insolvency laws is pending against
or, to any Denihan Representation Party’s knowledge, threatened against the
Company, any of the Subsidiaries or any of the Fee Owners.
                    (j) Balance Sheets. The Company, the Subsidiaries and the
Fee Owners have no liabilities other than (i) those reflected on the
consolidated balance sheet of each respective entity, dated as of April 30, 2011
(collectively, the “Balance Sheets”) and (ii) liabilities incurred in the
ordinary course of each Fee Owner’s business related to the relevant Property
for the four months ending April 30, 2011, which ordinary course liabilities
shall not materially exceed the corresponding line items for such ordinary
course liabilities set forth in the Balance Sheets.
                    (k) Company, Subsidiary and Fee Owner Operating Agreements.
The Company has delivered to Pebblebrook a true, complete and accurate copies of
the limited liability operating agreement of the Company and each Subsidiary and
each Fee Owner and all amendments thereto entered into as of the Effective Date,
each of which is in full force and effect and has not been amended or modified,
and there are no material defaults thereunder.
                    (l) Fee Owner Investments. Each Fee Owner owns its
respective Property free and clear of all liens, claims, encumbrances or
interests of others, other than the Permitted Exceptions. The Fee Owners do not
own directly or indirectly any interest in any corporation, partnership, joint
venture, business, trust, limited liability company or other entity, except
Affinia Dumont Fee which owns one hundred percent (100%) of the limited
liability company interests in 150 East 34th Street Restaurant Management Co.,
LLC.
                    (m) Books and Records. Complete and accurate copies of all
books and records of the Company, each Subsidiary and each Fee Owner have been
provided by or caused to have been provided by the Company to Pebblebrook. The
books and records provided or caused to have been provided by the Company to
Pebblebrook contain accurate records of all meetings and accurately reflect all
other actions taken by the members, boards of directors and all committees of
the Company, Subsidiaries and Fee Owners.

38



--------------------------------------------------------------------------------



 



                    (n) Operating Statements. All operating statements delivered
to Pebblebrook by any Fee Owner are true and complete copies of the operating
statements for the underlying Property which the relevant Fee Owner relies upon
for the purposes of operating such Property.
                    (o) Financial Statements. The Company has delivered to
Pebblebrook true, correct and complete copies of the financial statements of the
Company and Mezz IV. Such financial statements present fairly in all material
respects the financial position, results of operations and cash flows of the
Subsidiaries and the Fee Owners as of the dates thereof and for the periods
covered thereby, in accordance with generally accepted accounting principles
applied on a consistent basis.
                    (p) Loan Documents. With regard to the Loan Documents:
(i) the Company has heretofore delivered to Pebblebrook true, correct and
complete copies of each of the Loan Documents, (ii) no event has occurred that,
with the giving of notice, passing of time, or both, would constitute an event
of default that remains uncured on the part of any Denihan Representation Party
a party thereto and (iii) the amounts set forth on Schedule 9.1.2(p), including
the amounts shown as escrows, reserves and other deposits held by Lender under
the Loan Documents are true and correct as of the effective date stated thereon.
                    (q) Prior Activities of the Owner Entities. Mezz IV has not
engaged in any business or activity other than owning Mezz III. The Subsidiaries
have not, directly or indirectly, engaged in any business or activity other than
owning the Fee Owners and the Property (directly or indirectly, as the case may
be), and the Fee Owners have not, directly or indirectly, engaged in any
business of activity other than owning the Property and the employment of
personnel in connection therewith.
                    (r) Solvency. Immediately after giving effect to (i) the
redemption of the Preferred Interest held by LJDD by the Company and (ii) the
redemption of the Preferred Interest held by Pebblebrook by the Company, the
Company will be Solvent. For purposes of this Section 9.1.2(r), the term
“Solvent” with respect to the Company means that, as of the date of
determination, (a) the amount of the fair saleable value of the assets of the
Company and its Subsidiaries, taken as a whole, exceeds, as of such date, the
sum of (i) the value of all liabilities of the Company and its Subsidiaries,
taken as a whole, including contingent liabilities valued at the amount that is
reasonably expected to become due, as of such date, as such quoted terms are
generally determined in accordance with the Applicable Law governing
determinations of the solvency of debtors, and (ii) the amount that will be
required to pay the liabilities that are reasonably expected to become due of
the Company and its Subsidiaries, taken as a whole, on its existing debts
(including contingent liabilities) as such debts become absolute and matured,
(b) the Company and its Subsidiaries, taken as a whole, will not have, as of
such date, an unreasonable small amount of capital for the operation of their
businesses in which it is engaged or proposed to be engaged by the Company and
its Subsidiaries following such date, and (c) the Company and its Subsidiaries,
taken as a whole, will be able to pay its liabilities, including contingent and
other liabilities, as they mature.
                    (s) Withholding. In the event that withholding is required
under Treasury Regulations section 1.1445 with respect to the acquisition of the

39



--------------------------------------------------------------------------------



 



Preferred Interest from LJDD, the Company will withhold the relevant amount and
comply with Treasury Regulations section 1.1445-5(c) (relating to reporting and
paying over withheld amounts to the IRS).
               9.1.3 Limited Representations and Warranties of Mezz IV and the
Company. Each of Mezz IV and the Company hereby represents and warrants to
Pebblebrook that:
                    (a) Leases. There are no leases of space in any Property
which will be in force after the Closing and under which any Fee Owner is the
landlord (whether by entering into the leases or acquiring the Property subject
to the leases) other than the Leases and the Operating Leases which will be
executed at Closing, true and correct copies of which Leases have been provided
by or have been caused to be provided by the Company to Pebblebrook. As used
herein, “Leases” means, collectively, (a) the leases listed on Schedule 9.1.3(a)
(the “Lease Schedule”) and (b) the leases entered into in accordance with this
Agreement. All of the Leases are in full force and effect and none of them has
been amended except as set forth in the Lease Schedule. The Company has caused
the performance of all obligations required of each Fee Owner under all of the
Leases and there remain no unfulfilled obligations of any Fee Owner under the
Leases. No Tenant has given written notice to the Company, Manager or any Fee
Owner of its intention to terminate or institute litigation with respect to any
Leases. No Fee Owner has received or delivered a written notice of default and,
to Denihan’s Knowledge, no material default exists under any of the Material
Leases which has not been cured; provided, however, that this representation
shall terminate with respect to any Material Lease upon delivery to Pebblebrook
of a fully executed Tenant Estoppel from the tenant under such Material Lease.
                    (b) Contracts. Set forth on Schedule 9.1.3(b) attached
hereto and made a part hereof is a true, correct and complete list of all
service, maintenance, construction, supply, telecommunications, license
agreements and other contracts (excluding Leases, brokerage agreements,
collective bargaining agreements and contracts which are cancelable on thirty 30
days’ or less notice, without penalty) affecting the Property to which Fee Owner
or Manager is a party (collectively, “Contracts”). The Company has delivered or
made available to Pebblebrook copies of all of the Contracts, which copies are
true, correct and complete. The Fee Owners have not received any notice in
writing from any counterparty to a Contract that such Fee Owner is in default of
any material obligation under such Contract and to the Denihan’s Knowledge, none
of the counterparties to the Contracts are in default of such counterparties’
material obligations thereunder which has not been cured.
                    (c) Tangible Personal Property. All of the Tangible Personal
Property owned by any Fee Owner is free and clear of all liens and encumbrances,
and each Fee Owner has good and merchantable title thereto.
                    (d) Hotel Management Agreements. The Company has caused each
Fee Owner to perform all of its obligations under the Existing Hotel Management
Agreements and no fact or circumstance has occurred which, by itself or with the
passage of time or the giving of notice or both, would constitute an event of
default under the Existing Hotel Management Agreements.

40



--------------------------------------------------------------------------------



 



                    (e) Insurance. Schedule 9.1.3(e) is a true, correct and
complete list of the insurance maintained by the indicated Fee Owner with
respect to the indicated Property and are in full force and effect. No Fee Owner
has received any written notice from any insurance company requesting the
performance of any work or alteration with respect to the Property it owns,
which have not been fully and completely performed. No Fee Owner has received
written notice from any insurance company concerning any defects or inadequacies
of the Property it owns, which, if not corrected, would result in the
termination of relevant insurance coverage.
                    (f) Condemnation Proceedings. No condemnation, eminent
domain or similar proceedings are pending and no Fee Owner has received written
notice of any condemnation or eminent domain proceeding pending or threatened
against any Property or portions thereof.
                    (g) Labor and Employment Matters. Except as set forth in
Schedule 9.1.3(g), no Fee Owner, Subsidiary, Company or Affiliate thereof is a
party to any oral or written employment contracts or agreements with respect to
any Property and there are no labor disputes or organizing activities pending or
threatened as to the operation or maintenance of the Properties or any part
thereof. Except as set forth in Schedule 9.1.3(g), no Fee Owner, Subsidiary,
Company or Affiliate thereof is a party to any union or other collective
bargaining agreement with employees employed in connection with the ownership,
operation or maintenance of any Property.
                    (h) Violations. Except as set forth on Schedule 9.1.3(h), no
Denihan Representation Party has received a written notice from any Governmental
Authority, Lender, Tenant, insurer or other party that the Property or any
portion thereof or the use or operation thereof or any Denihan Representation
Party is currently subject to any Violations.
                    (i) Environmental Matters. To Denihan’s Knowledge and except
as disclosed in any environmental reports identified on Schedule 9.1.3(i), true,
correct and complete copies of which previously has been delivered to
Pebblebrook: (i) no Denihan Representation Party has received written notice
from any Governmental Authority to the effect that any Property is in violation
of any Environmental Law relating to Hazardous Materials on, under or about the
Property, including, but not limited to, soil and ground water condition;
(ii) no Denihan Representation Party has used, generated, manufactured, stored
or disposed in, at, on, under or about the Properties or transported to or from
the Properties any Hazardous Material except in accordance with applicable
Environmental Law; and (iii) no Denihan Representation Party has received
written notice from any Governmental Authority to the effect that there has been
any discharge, migration or release of any Hazardous Material from, into, on,
under or about the Properties that has not been abated to the extent required by
any Environmental Law.
     Whenever in this Agreement Mezz IV and the Company represent that true,
correct and complete documents have been delivered or made available to
Pebblebrook, such copies shall be those documents posted on the web room created
by Citibank, N.A.

41



--------------------------------------------------------------------------------



 



          9.2 Representations and Warranties of Pebblebrook. Pebblebrook hereby
represents and warrants to Mezz IV and the Company that:
               9.2.1 This Agreement and all agreements, instruments and
documents herein provided to be executed or to be caused to be executed by
Pebblebrook are and on the Closing Date will be duly authorized, executed and
delivered by and are binding upon Pebblebrook; Pebblebrook is a Delaware limited
liability company, duly organized and validly existing and in good standing
under the laws of the State of New York, and is duly authorized and qualified to
do all things required of it under this Agreement; and Pebblebrook has the
capacity and authority to enter into this Agreement and consummate the
transactions herein provided without the consent or joinder of any other party
(except as otherwise may be set forth in this Agreement).
               9.2.2 Pebblebrook is in compliance with all laws, statutes, rules
and regulations of any federal, state or local governmental authority in the
United States of America applicable to such Persons, including, without
limitation, the requirements of the Orders. For purposes of this subsection,
“Person” shall mean any corporation, partnership, limited liability company,
joint venture, individual, trust, real estate investment trust, banking
association, federal or state savings and loan institution and any other legal
entity, whether or not a party hereto.
               9.2.3 Pebblebrook:
                    (a) is not listed on the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to the Order and/or on any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable Orders
(such lists are collectively referred to as the “Lists”);
                    (b) has not been arrested for money laundering or for
predicate crimes to money laundering, convicted or pled nolo contendere to
charges involving money laundering or predicate crimes to money laundering;
                    (c) has not been determined by competent authority to be
subject to the prohibitions contained in the Orders;
                    (d) is not owned or controlled by, nor acts for or on behalf
of, any Person on the Lists or any other Person who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
                    (e) shall not transfer or permit the transfer of any
interest in Pebblebrook to any Person who is, or whose beneficial owners are,
listed on the Lists; or
                    (f) shall assign this Agreement or any interest herein, to
any Person who is listed on the Lists or who is engaged in illegal activities.
If Pebblebrook or any beneficial owner or principal of Pebblebrook becomes
listed on the Lists or are indicted, arraigned, or custodially detained on
charges involving money laundering or predicate crimes to money laundering,
Pebblebrook shall immediately notify the Company.

42



--------------------------------------------------------------------------------



 



Pebblebrook shall have ten (10) Business Days to remove such party from any
interest in Pebblebrook or the Company may terminate this Agreement upon written
notice to Pebblebrook, whereupon the Deposit shall be returned to Pebblebrook
and the Parties shall have no further obligation hereunder except for those
obligations which expressly survive a termination of this Agreement.
               9.2.4 There are no judgments, orders or decrees of any kind
against Pebblebrook unpaid or unsatisfied of record and no legal action, suit or
other legal or administrative proceeding pending, threatened or reasonably
anticipated which could be filed before any court or administrative agency which
has, or is likely to have, any material adverse effect on (a) the business or
assets or the condition, financial or otherwise, of Pebblebrook or (b) the
ability of Pebblebrook to perform its obligations under this Agreement.
               9.2.5 Pebblebrook has not filed any petition seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any law relating to bankruptcy
or insolvency, nor has any such petition been filed against Pebblebrook; No
general assignment of Pebblebrook’s property has been made for the benefit of
creditors, and no receiver, master, liquidator or trustee has been appointed for
Pebblebrook or any of its property; Pebblebrook is not insolvent and the
consummation of the transactions contemplated by this Agreement shall not render
Pebblebrook insolvent; Pebblebrook has now and will have as of the Closing Date
sufficient capital or net worth to meet its current obligations; and Pebblebrook
certifies that any financial statements and any financial statements of
Pebblebrook and/or any Affiliate of Pebblebrook submitted to the Company, Mezz
IV and their respective Affiliates or agents are true, correct and complete.
               9.2.6 Pebblebrook is purchasing the Pebblebrook Interest for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof. Pebblebrook has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment in the Pebblebrook Interest and is
capable of bearing the economic risks of such investment.
               9.2.7 Pebblebrook is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended.
               9.2.8 Neither (i) any assets of Pebblebrook, nor (ii) any funds
to be used by Pebblebrook with respect to the transactions contemplated pursuant
to this Agreement, are, or at Closing will be, pursuant to ERISA or the Code
considered for any purpose of ERISA or Section 4975 of the Code to be assets of
a Plan. Pebblebrook is not executing this Agreement and will not be performing
its obligations or exercising its rights or remedies under the Agreement on
behalf of or for the benefit of any Plan. Neither the execution or delivery of
this Agreement by Pebblebrook, nor the performance by Pebblebrook of its
obligations or the exercise of its rights or remedies under this Agreement, nor
any transaction contemplated under this Agreement, is or will be a “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code.
          9.3 Survival. Notwithstanding anything contained in this Agreement to
the contrary, (i) the representations and warranties set forth in
Section 9.1.2(b), (c), (d), (e), (f), (g),

43



--------------------------------------------------------------------------------



 



(h), (i), (j), (k), (l), (p), (r) and (s) and in any certificate delivered to
Pebblebrook at Closing updating such representation and warranty shall survive
Closing until expiration of the applicable statute of limitations, (ii) the
representations and warranties set forth in Section 9.1.2 (excluding
Section 9.1.2 (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (p),
(r) and (s)) and in any certificate delivered to Pebblebrook at Closing updating
such applicable representation and warranty shall survive until the date that is
twenty-four (24) months after the Closing Date, (iii) the representations and
warranties set forth in Section 9.1.3 and in any certificate delivered to
Pebblebrook at Closing updating such applicable representation and warranty
shall survive until the date that is twelve (12) months after the Closing Date;
and (iv) the representations and warranties set forth in Section 9.2 and in any
certificate delivered by Pebblebrook at Closing updating such representations
and warranties shall survive Closing until the expiration of the applicable
statute of limitations (the periods beginning on the Effective Date and ending
on such dates described in clauses (i)-(iv) above being herein called the
“Survival Period”), at which times the applicable representations and warranties
shall terminate unless written notice containing a description of the nature of
such breach shall have been given during the Survival Period. Notwithstanding
the foregoing, Mezz IV and the Company shall have no liability and Pebblebrook
shall make no claim against Mezz IV and the Company, for (and Pebblebrook shall
be deemed to have waived any failure of a condition hereunder by reason of) a
failure of any condition or a breach of any representation or warranty, covenant
or other obligation of Mezz IV and the Company under this Agreement or any
document executed by Mezz IV and/or the Company in connection with this
Agreement (including for this purpose any matter that would have constituted a
breach of representations and warranties of Mezz IV and the Company had they
been made on the Closing Date) (a) if the failure or breach in question
constitutes or results from a condition, state of facts or other matter that was
actually known to Pebblebrook prior to the date of this Agreement, but with no
obligation on Pebblebrook to conduct any independent investigation or (b) if the
failure or breach in question constitutes or results from a condition, state of
facts or other matter that was known to Pebblebrook prior to Closing and
Pebblebrook proceeds with the Closing.
          9.4 Interim Covenants of the Company. Until the Closing Date or the
sooner termination of this Agreement:
               9.4.1 Maintenance/Operation. The Company shall not take, or cause
to be taken, any action to prevent or interfere with the maintenance and
operation of the Hotels by Manager in the same manner as prior hereto pursuant
to its normal course of business (such maintenance obligations excluding capital
expenditures or expenditures not incurred in such normal course of business),
subject to reasonable wear and tear and further subject to destruction by
casualty or other events beyond the control of the Company.
               9.4.2 Service Contracts. The Company shall not enter into, or
cause to be entered into, any additional service contracts or other similar
agreements (excluding renewals of any such agreements) without the prior consent
of Pebblebrook, which shall not be unreasonably withheld, except for those
deemed reasonably necessary by the Company which are cancelable on thirty (30)
days’ notice without penalty or premium.
               9.4.3 Leases. The Company shall not enter into, or cause to be
entered into, any new leases or material modifications of Leases (excluding any
renewal of Leases)

44



--------------------------------------------------------------------------------



 



without Pebblebrook’s express written consent which shall not be unreasonably
withheld or delayed and shall be deemed given if Pebblebrook, within five
(5) days after the Company requests Pebblebrook’s approval to a proposed new
lease or material modification of an existing lease, fails to give the Company
written notice of its disapproval thereof and the reasons therefor.
Notwithstanding anything herein to the contrary, if the Closing occurs, the
Operating Tenants shall bear all costs and expenses related to any new leases or
modifications, extensions, expansions, options or renewals of existing Leases
entered into after the date hereof pursuant to this subsection (including tenant
improvement costs and leasing commissions, but excluding free rent allocable to
any period prior to the Closing Date) and, without limitation on the foregoing,
the prorations at Closing shall include an appropriate credit to the Fee Owners
consistent with the foregoing.
               9.4.4 Material Alteration. Without Pebblebrook’s consent, the
Company shall not make or obligate itself to make, and the Company shall request
Manager not to make, or obligate itself to make, any material alterations or
modifications to the Property except (a) in the case of emergencies or to
address life safety, health or legal compliance issues, (b) those already in
progress on the Effective Date and (c) those required by applicable law.
               9.4.5 Compliance with Loan Documents. The Company shall continue
to operate and maintain the Property in compliance with the Loan Documents and
shall otherwise cause the performance of the respective obligations of the Fee
Owners and Subsidiaries under the Loan Documents to which they are a party.
               9.4.6 Reliance Letters. The Company and Pebblebrook will
cooperate to cause AEI to issue commercially reasonable reliance letters to
Pebblebrook, permitting Pebblebrook to rely upon the environmental and property
condition reports AEI has previously prepared for the Company or the Fee Owners,
as the case may be. The issuance of such reliance letters shall not be a
condition to Pebblebrook’s obligations under this Agreement and the failure of
such reliance letters to be issued shall not be a default and shall have no
effect on either party’s obligations under this Agreement.
               9.4.7 Insurance. The Company shall pay, or cause to be paid, all
premiums on, and shall not cancel or voluntarily allow to expire, any insurance
policies applicable to the Hotels unless such policy is replaced, without any
lapse of coverage, by another policy or policies providing coverage at least as
extensive as the policy or policies being replaced.
               9.4.8 Removal of Personal Property. The Company shall not remove
or cause or permit to be removed any part or portion of the Improvements or the
Tangible Personal Property without the express written consent of Pebblebrook
unless the same is replaced, prior to Closing, with similar items of at least
equal suitability, quality and value, free and clear of any liens or security
interests.
          9.5 Checked Baggage. On the Closing Date, representatives of the
Company and Pebblebrook shall make a written inventory of all baggage and
similar items left in the care of Manager at the Hotel and all “lost and found”
items belonging to guests (collectively, “Inventoried Baggage”). The Operating
Tenants shall be responsible for, and shall indemnify,

45



--------------------------------------------------------------------------------



 



defend and hold harmless the Fee Owners against, any liability, damage, loss,
cost or expense incurred by the Fee Owners with respect to any theft, loss or
damage to any Inventoried Baggage from and after the time of such inventory, and
any other baggage or similar items left in the care of the Hotels on or after
the Closing Date. Fee Owners shall be responsible for, and shall indemnify,
defend and hold harmless the Operating Tenants against, any liability, damage,
loss, cost or expense incurred by Fee Owners with respect to any theft, loss or
damage to any Inventoried Baggage prior to the time of such inventory, and any
other baggage or similar items alleged to have been left in the care of the
Hotels on or prior to the Closing Date that was not inventoried. The indemnities
set forth in this Section 9.5 shall survive Closing until the expiration of the
Survival Period, and shall be subject to the limitations set forth in
Section 13.2. For purposes of this Section 9.5, Fee Owners shall mean the
beneficial owners of the Fee Owners on the Effective Date.
          9.6 Safe Deposit Boxes. On or before the Closing Date, the Company
shall cause the Fee Owners to cause the Manager to notify all guests who are
then using safe deposit boxes at the Hotels advising them of the pending change
in the ownership of such Hotel and requesting them to conduct an inventory and
verify the contents of such safe deposit boxes. All inventories by such guests
shall be conducted by Manager under, to the extent practicable, the joint
supervision of representatives of the Company and Pebblebrook. At Closing, all
safe deposit boxes which are then in use but not yet inventoried by the
depositor shall be opened in the presence of Manager and, to the extent
practicable, representatives of the Company and Pebblebrook, and the contents
thereof shall be inventoried. Following the inventory of each safe deposit box,
the Operating Tenants shall indemnify, defend and hold harmless the Fee Owners
against, any liability, damage, loss, cost or expense incurred by the Fee Owners
with respect to any theft, loss or damage to the contents of any safe deposit
box from and after the time such safe deposit box is inventoried. The Fee Owners
shall be responsible for, and shall indemnify, defend and hold harmless the
Operating Tenants against, any liability, damage, loss, cost or expense incurred
by Pebblebrook with respect to any theft, loss or damage to the contents of any
safe deposit box prior to the time such safe deposit box is inventoried. The
indemnities set forth in this Section 9.6 shall survive Closing until the
expiration of the Survival Period, and shall be subject to the limitations set
forth in Section 13.2. For purposes of this Section 9.6, Fee Owners shall mean
the beneficial owners of the Fee Owners on the Effective Date.
          9.7 Employees.
          For purposes of this Agreement, “Employees” means, collectively, all
individuals employed by Manager as of the Closing Date at the Hotels on or prior
to the Closing Date, irrespective of whether such individuals are active or on
leaves of absence or otherwise inactive but still employed at the Hotel.
          The Company will cause Manager to continue to employ, following the
Closing, the Employees. The Operating Tenants shall be required to assume and
discharge all obligations and liabilities of the Company or the Manager with
respect to costs of termination of any Employee incurred after the Closing
including, without limitation, any severance claim made after the Closing or
arising from the transactions contemplated by this Agreement.

46



--------------------------------------------------------------------------------



 



          9.8 Independent Audit. From the Effective Date until two (2) years
after the Closing or earlier termination of this Agreement, the Company shall
make the books and records for the years ending December 31, 2010, 2009, and
2008 and interim periods as required by the rules and regulations of the
Securities and Exchange Commission (“SEC”) of the Property available to
Pebblebrook and Pebblebrook’s independent accountants for inspection, copying
and audit by Pebblebrook’s designated accountants at the sole cost and expense
of Pebblebrook. The Company shall cause the Manager to provide Pebblebrook’s
independent accountants with a management representation letter with respect to
the audited historical financial statements of the Property for the years ending
December 31, 2010, 2009, and 2008 and any unaudited interim period required by
the rules and regulations of the SEC at no cost to the Company. The Company
shall provide Pebblebrook with copies of, or access to, such factual
information, accounting records and financial information as may be reasonably
requested by Pebblebrook or its auditors, and in the possession or control of
the Company, to enable Purchaser or its affiliates to file reports or
registration statements in compliance with the rules and regulations of the SEC
which shall not be a cost or expense of the Company. This Section 9.8 shall
survive the Closing for two (2) years.
          9.9 Tenant Estoppels. Following the Effective Date, the Company shall
cause the Fee Owners to request, and use commercially reasonable efforts to
obtain, from each Tenant under a Material Lease, an estoppel certificate in the
form required under the applicable Lease (or, if neither a form nor the contents
of any estoppel is specified, in substantially the form of Exhibit J attached
hereto) (each such estoppel being referred to herein as a “Tenant Estoppel”).
The Company’s obligation to cause the Fee Owners to use commercially reasonable
efforts to obtain Tenant Estoppels from all Tenants shall be deemed to require
the Fee Owners only to make requests therefor and to follow up in a commercially
reasonable manner, but shall not include the payment of any money, issuance of
any default notices or any other extraordinary action by the Fee Owners. Failure
of the Fee Owners to obtain from any Tenant or deliver any Tenant Estoppel shall
not be deemed a default hereunder and shall not entitle Pebblebrook to terminate
this Agreement.
          9.10 Liquor Licenses. Pebblebrook and the Company will cooperate to
obtain by Closing, on behalf of the Operating Tenants (with the exception of the
Operating Tenant for the Hotel commonly known as the Affinia Gardens), either
temporary or permanent permits or licenses required for the retail sale and
service of alcoholic beverages at the Hotels, other than the Hotel commonly
known as the Affinia Gardens (collectively, the “Liquor Licenses”). Pebblebrook
and the Company shall submit all necessary documentation to the New York State
Liquor License Authority (“NYSLA”) in connection with the issuance of the Liquor
Licenses and shall pay all fees required by NYSLA in connection with same (with
Pebblebrook being responsible for 49% of such fees and the Company being
responsible for 51% of such fees).
          9.11 Mezz IV. On or prior to the Closing Date, the Company shall file
a Certificate of Amendment with the Secretary of State of the State of Delaware
changing the name of Mezz IV to “DP Holding Company, LLC”. From and after the
Effective Date, the Company shall use commercially reasonable efforts to
effectuate the Mezz IV Loan Transactions.

47



--------------------------------------------------------------------------------



 



     10. DISCLAIMER AND ASSUMPTION. AS AN ESSENTIAL INDUCEMENT TO MEZZ IV AND
THE COMPANY TO ENTER INTO THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF
THE CAPITAL CONTRIBUTION, PEBBLEBROOK ACKNOWLEDGES, UNDERSTANDS AND AGREES AS OF
THE DATE HEREOF AND AS OF THE CLOSING DATE AS FOLLOWS:
          10.1 DISCLAIMER.
               10.1.1 AS-IS, WHERE-IS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
SECTIONS 9.1.2 AND 9.1.3, THE TRANSFER AND ISSUANCE OF THE PEBBLEBROOK INTEREST
HEREUNDER IS AND WILL BE MADE ON AN “AS IS, WHERE IS” BASIS AND EACH OF MEZZ IV
AND THE COMPANY HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE
OF, AS TO, CONCERNING OR WITH RESPECT TO THE PEBBLEBROOK INTEREST OR ANY OTHER
MATTER WHATSOEVER.
               10.1.2 SOPHISTICATION OF PEBBLEBROOK. PEBBLEBROOK IS A
SOPHISTICATED INVESTOR WHO IS FAMILIAR WITH THE OWNERSHIP AND OPERATION OF REAL
ESTATE PROJECTS SIMILAR TO THE PROPERTY AND THAT PEBBLEBROOK HAS OR WILL HAVE
ADEQUATE OPPORTUNITY TO COMPLETE ALL PHYSICAL AND FINANCIAL EXAMINATIONS
(INCLUDING ALL OF THE EXAMINATIONS, REVIEWS AND INVESTIGATIONS REFERRED TO IN
SECTION 6) RELATING TO THE ACQUISITION OF THE PEBBLEBROOK INTEREST HEREUNDER IT
DEEMS NECESSARY, AND WILL ACQUIRE THE SAME SOLELY ON THE BASIS OF AND IN
RELIANCE UPON SUCH EXAMINATIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY
THE INVESTOR’S POLICY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY
ANY DENIHAN REPRESENTATION PARTY (OTHER THAN AS EXPRESSLY PROVIDED IN SECTION
9.1).
               10.1.3 DUE DILIGENCE MATERIALS. ANY INFORMATION PROVIDED OR TO BE
PROVIDED WITH RESPECT TO THE PEBBLEBROOK INTEREST AND PROPERTY IS SOLELY FOR
PEBBLEBROOK’S CONVENIENCE AND WAS OR WILL BE OBTAINED FROM A VARIETY OF SOURCES
AND MEZZ IV AND COMPANY HAVE NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKE NO (AND EXPRESSLY DISCLAIMS ALL)
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION (EXCEPT
TO THE EXTENT PROVIDED IN SECTIONS 9.1.2 AND 9.1.3). EXCEPT FOR A CLAIM UNDER
SECTIONS 9.1.2 AND 9.1.3, EACH OF MEZZ IV AND THE COMPANY SHALL NOT BE LIABLE
FOR ANY MISTAKES, OMISSIONS, MISREPRESENTATION OR ANY FAILURE TO INVESTIGATE THE
PROPERTY NOR SHALL MEZZ IV AND THE COMPANY BE BOUND IN ANY MANNER BY ANY VERBAL
OR WRITTEN STATEMENTS, REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL ASSESSMENT
REPORTS, OR OTHER INFORMATION PERTAINING TO THE PEBBLEBROOK INTEREST OR THE
PROPERTY OR THE OPERATION

48



--------------------------------------------------------------------------------



 



THEREOF, FURNISHED BY MANAGER, OR BY ANY REAL ESTATE BROKER, AGENT,
REPRESENTATIVE, AFFILIATE, DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE, SERVANT OR
OTHER PERSON OR ENTITY ACTING ON DENIHAN’S BEHALF (COLLECTIVELY, “DENIHAN
RELATED PARTIES”).
          10.2 SURVIVAL. THIS SECTION 10 SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT AND THE CLOSING.
     11. Disposition of Deposit.
          11.1 Default by Mezz IV and Company. If (x) Mezz IV and the Company
default in the performance of any of its material obligations to be performed on
the Closing Date or (y) Mezz IV and the Company default in the performance of
any material obligations to be performed prior to the Closing Date and, with
respect to any default under clause (y) only, such default shall continue for
five (5) Business Days after notice to the Company and Mezz IV and Pebblebrook
is ready, willing and able to close, then Pebblebrook, as its sole and exclusive
remedies for such default, may elect to (A) terminate this Agreement by written
notice to the Company and Mezz IV; (B) waive the default and proceed to Closing
without any reduction in or setoff against the Capital Contribution; or
(C) bring an action for specific performance of the Company’s and Mezz IV’s
obligations hereunder, provided that any action for specific performance must be
commenced within sixty (60) days after the Outside Closing Date. If Pebblebrook
elects to terminate this Agreement: (1) the Escrow Agent shall refund the
Deposit to Pebblebrook, (2) Mezz IV and the Company shall be responsible for all
expenses and costs incurred by the Escrow Agent in connection with this
Agreement and (3) this Agreement shall terminate and the Parties shall have no
further claims, rights, obligations or liabilities hereunder except with respect
to the provisions which expressly survive the termination of this Agreement and,
if Mezz IV or the Company is in Willful Default, then Mezz IV and the Company
shall pay Termination Costs not to exceed $1,500,000 to Pebblebrook, all of
which shall be evidenced by written documentation reasonably acceptable to Mezz
IV and the Company. Mezz IV or Company’s “Willful Default” shall mean the
willful refusal of either Mezz IV or the Company to perform its obligation to
convey the Pebblebrook Interest in accordance with terms of this Agreement by
the Closing Date, provided: (A) the reasons for such refusal do not include
conditions beyond the control of Mezz IV and the Company; (B) Pebblebrook is not
in material default under this Agreement; (C) all conditions to the performance
of Mezz IV and the Company have been satisfied (other than those conditions that
cannot be satisfied without Mezz IV’s or the Company’s cooperation); and
(D) Pebblebrook is ready, willing and able to perform all of its obligations
under this Agreement and to deliver the Capital Contribution to the Company
pursuant to this Agreement. The provisions of this Section 11.1 shall survive
the termination of this Agreement.
          11.2 Default By Pebblebrook. Pebblebrook shall be deemed to be in
“Default” if the Closing does not occur by reason of Pebblebrook’s default in
any of its material obligations under this Agreement to be performed prior to or
on the Closing Date, provided: (A) the reasons for such default do not include
conditions beyond Pebblebrook’s control, provided the ability to procure funds,
satisfaction of Pebblebrook’s obligations in connection with the Operating Lease
Transactions and the execution of the Management Agreements shall be deemed
within Pebblebrook’s control; (B) each of Mezz IV and the Company is not in
material default under

49



--------------------------------------------------------------------------------



 



this Agreement; (C) all conditions to Pebblebrook’s performance have been
satisfied (other than those conditions that cannot be satisfied without the
cooperation of Mezz IV and the Company); and (D) Mezz IV and the Company are
ready, willing and able to perform all of their respective obligations under
this Agreement and to convey the Pebblebrook Interest to Pebblebrook pursuant to
the terms of this Agreement and the Amended and Restated Operating Agreement
(subject to Pebblebrook’s cooperation and satisfaction of all of its
obligations). In the event of Pebblebrook’s Default, Mezz IV and the Company may
terminate this Agreement, the Deposit shall be delivered to the Company as the
sole and full remedy and compensation (as liquidated damages) under this
Agreement for such failure to close and upon such termination, the Parties shall
have no claims, rights, obligations or liabilities hereunder except that:
(a) Pebblebrook shall return to the Company all written material relating to the
Property or the transactions contemplated herein delivered by or on behalf of
the Company; and (b) the provisions of this Agreement that expressly survive
termination of this Agreement. In connection with the foregoing, the Parties
recognize that Mezz IV and the Company will incur expenses in connection with
the transactions contemplated by this Agreement; further, that it is extremely
difficult and impracticable to ascertain the extent of detriment to Mezz IV and
the Company caused by the breach by Pebblebrook under this Agreement and the
failure of the consummation of the transactions contemplated by this Agreement
or the amount of compensation the Company and Mezz IV should receive as a result
of Pebblebrook’s breach or default.
     12. Labor.
          12.1 Collective Bargaining. Pebblebrook acknowledges that the Hotels
are covered by a collective bargaining agreement between Manager and the New
York Hotel Trades Council (the “Industry Wide Agreement”) and the Operating
Tenants further acknowledge that Manager shall operate the Hotels subject to the
Industry Wide Agreement.
     13. Miscellaneous.
          13.1  Brokers. The Parties each represent and warrant to the other
that it has not dealt with any broker, consultant, finder or like agent who
might be entitled to a commission or compensation on account of introducing the
parties hereto, the negotiation or execution of this Agreement or the closing of
the transactions contemplated hereby, other than Citigroup Global Markets Inc.,
(“Broker”). Mezz IV and the Company, on one hand, and Pebblebrook, on the other,
shall indemnify and hold the other, their respective successors and assigns,
harmless from and against all claims, losses, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
which may be asserted against, imposed upon or incurred by such party by reason
of any claim arising out of a breach of the representation and warranty made by
such indemnifying party pursuant to the immediately preceding sentence. The
Parties shall treat all compensation or other fees or costs associated with
Broker as a transaction cost in connection with this Agreement. The provisions
of this Section 13.1 shall survive the termination of this Agreement on the
Closing.
          13.2 Limitation of Liability.
               13.2.1 Except for the specific indemnities under Section 5.3, no
constituent member or partner in or agent of the Company or Mezz IV, nor any
advisor, trustee,

50



--------------------------------------------------------------------------------



 



director, officer, employee, beneficiary, shareholder, member, partner,
participant, representative or agent of any partnership, limited liability
company, corporation, trust or other entity that has or acquires a direct or
indirect interest in the Company or Mezz IV, shall have any personal liability,
directly or indirectly, under or in connection with this Agreement or any
agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Pebblebrook and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to the assets of the Company and Mezz IV for the payment of any claim or
for any performance, and Pebblebrook, on behalf of itself and its successors and
assigns, hereby waives any and all such personal liability. No constituent
member or partner in or agent of Pebblebrook, nor any advisor, trustee,
director, officer, employee, beneficiary, shareholder, member, partner,
participant, representative or agent of any partnership, limited liability
company, corporation, trust or other entity that has or requires a direct or
indirect interest in Pebblebrook, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the Company and Mezz IV and their respective
successors and assigns and, without limitation, all other persons and entities,
shall look solely to the assets of Pebblebrook for the payment of any claim or
for any performance, and the Company and Mezz IV, on behalf of themselves and
their successors and assigns, hereby waive any and all such personal liability.
Notwithstanding anything to the contrary contained in this Agreement, neither
the negative capital account of any constituent member or partner in Mezz IV or
the Company (or in any other constituent member or partner thereof), nor any
obligation of any constituent member or partner in Mezz IV or the Company (or in
any other constituent member or partner of thereof) to restore a negative
capital account or to contribute capital to Mezz IV or the Company (or to any
other constituent member or partner thereof), shall at any time be deemed to be
the property or an asset of the Company or any such other constituent member or
partner thereof (and neither Pebblebrook nor any of its successors or assigns
shall have any right to collect, enforce or proceed against or with respect to
any such negative capital account or a member’s or partner’s obligation to
restore or contribute).
               13.2.2 The foregoing shall be in addition to, and not in
limitation of, any further limitation of liability that might otherwise apply
(whether by reason of Pebblebrook’s, the Mezz IV’s or the Company’s waiver,
relinquishment or release of any applicable rights or otherwise).
               13.2.3 The provisions of this Section 13.2 shall survive the
Closing.
          13.3 Recitals; Exhibits; Entire Agreement; Modification. The recitals
to this Agreement and all exhibits attached and referred to in this Agreement
are hereby incorporated as if fully set forth in (and shall be deemed to be a
part of) this Agreement. This Agreement contains the entire agreement between
the Parties respecting the matters herein set forth and supersedes all prior
agreements among the Parties hereto respecting such matters. This Agreement may
not be modified or amended except by written agreement signed by the Parties.
          13.4 Interpretation. Section headings shall not be used in construing
this Agreement. Each party acknowledges that such party and its counsel, after
negotiation and

51



--------------------------------------------------------------------------------



 



consultation, have reviewed and revised this Agreement. As such, the terms of
this Agreement shall be fairly construed and the usual rule of construction, to
the effect that any ambiguities herein should be resolved against the drafting
party, shall not be employed in the interpretation of this Agreement or any
amendments, modifications or exhibits hereto or thereto. The words “herein”,
“hereof”, “hereunder”, “hereby”, “this Agreement” and other similar references
shall be construed to mean and include this Agreement and all amendments and
supplements hereto unless the context shall clearly indicate or require
otherwise. Whenever the words “including”, “include” or “includes” are used in
this Agreement, they shall be interpreted in a non-exclusive manner. Except as
otherwise indicated, all Schedule, Exhibit and Section references in this
Agreement shall be deemed to refer to the Schedules, Exhibits and Sections in
this Agreement.
          13.5 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York, without reference to such
State’s principles governing conflict of laws.
          13.6 Successors and Assigns. Neither the Company nor Mezz IV may
assign or transfer its rights or obligations under this Agreement, directly or
indirectly (whether by outright transfer, transfer of ownership interests or
otherwise), without the prior written consent of Pebblebrook. Pebblebrook may
not assign or transfer its rights or obligations under this Agreement without
the prior written consent of the Company and Mezz IV either directly or
indirectly (whether by outright transfer, transfer of ownership interests or
otherwise); provided, Pebblebrook may assign all of its interests under this
Agreement to an entity that is wholly-owned and controlled by Pebblebrook Hotel,
L.P. In the event of a transfer, the transferee shall assume in writing all of
the transferor’s obligations hereunder, but such transferor shall not be
released from its obligations hereunder. No consent given by the a Party to any
transfer or assignment of another Party’s rights or obligations hereunder shall
be construed as a consent to any other transfer or assignment of such other
Party’s rights or obligations hereunder. No transfer or assignment in violation
of the provisions hereof shall be valid or enforceable. Subject to the
foregoing, this Agreement and the terms and provisions hereof shall inure to the
benefit of and be binding upon the successors and assigns of the Parties.
          13.7 Notices. Any notice which a Party is required or may desire to
give the other shall be in writing and may be sent by personal delivery, by
Federal Express or similar generally recognized overnight carrier regularly
providing proof of delivery, by telecopy or by electronic mail (in each case,
with a copy by overnight courier), addressed as follows (subject to the right of
a party to designate a different address for itself by notice similarly given):
To Mezz IV or the Company:
c/o Denihan Hospitality Group
551 Fifth Avenue
New York, New York 10176
Attention: David Duncan
Facsimile: (917) 339-3892
E-mail: david.duncan@denihan.com
And with a copy to (which shall not constitute notice):

52



--------------------------------------------------------------------------------



 



Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
Facsimile: (212) 801-6400
E-mail: rabinowitzs@gtlaw.com
To Pebblebrook:
Pebblebrook Hotel Trust
2 Bethesda Metro Center, Suite 1530

Bethesda, MD 20814
Attention: Thomas C. Fisher
Facsimile: (240) 396-5763
E-mail: tfisher@pebblebrookhotels.com
With a copy to:
Hunton & Williams LLP
2200 Pennsylvania Avenue, NW
Washington DC 20037
Attention: John M. Ratino, Esq.
Facsimile: (202) 828-3779
E-mail: jratino@hunton.com
Notices shall be deemed to be effective upon receipt (or refusal thereof) if
personally delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile or
electronic mail.
          13.8 Third Parties. Nothing in this Agreement, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the Parties and their respective successors
and assigns, nor is anything in this Agreement intended to relieve or discharge
the obligation or liability of any third persons to any Party, nor shall any
provision give any third parties any right of subrogation or action over or
against any Party. This Agreement is not intended to and does not create any
third party beneficiary rights whatsoever.
          13.9 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ON ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT.
          13.10 Legal Costs. In addition, if a Party brings any suit or other
proceeding, including an arbitration proceeding, with respect to the subject
matter or the enforcement of this Agreement, the prevailing party (as determined
by the court, agency, arbitrator or other authority

53



--------------------------------------------------------------------------------



 



before which such suit or proceeding is commenced), in addition to such other
relief as may be awarded, shall be entitled to recover reasonable attorneys’
fees, expenses and costs of investigation actually incurred. The provisions of
this Section 13.10 shall survive any termination of this Agreement.
          13.11 No Lis Pendens. Pebblebrook represents, warrants and covenants
that it shall in no event have or make and hereby waives and relinquishes any
claims against or create any cloud on the title to the Property or any part
thereof, including, but not limited to, the filing or recording of any lien, lis
pendens, affidavit, claim or action or affecting title to the Property or any
part thereof. The provisions of this Section 13.11 shall survive any termination
of this Agreement.
          13.12 Counterparts. This Agreement may be executed in one or more
counterparts (including facsimile transmission or by electronic mail in portable
document format (PDF)), each of which shall be deemed an original, but all of
which shall constitute one and the same document.
          13.13 Effectiveness. In no event shall any draft of this Agreement
create any obligation or liability, it being understood that this Agreement
shall be effective and binding only when a counterpart hereof has been executed
and delivered by each of the Parties.
          13.14 Tax Returns. Mezz IV shall prepare or cause to be prepared, and
shall timely file or cause to be timely filed (including any extensions thereof,
which extensions shall be in the sole discretion of Mezz IV), all required
federal and state income and franchise tax returns of Mezz IV and each
Subsidiary and Fee Owner with respect to taxable periods ending on or prior to
the Closing Date, and shall timely pay, or cause to be timely paid, all taxes
shown as due on such tax returns or thereafter determined to be owed with
respect to the period before the Closing Date. The cost of preparing such tax
returns shall be borne by each such entity. The provisions of this Section 13.14
shall survive Closing.
          13.15 Press Releases. Any press release issued with respect to the
transactions contemplated by this Agreement shall be subject to the prior
approval of Pebblebrook and Mezz IV and the Company.
          13.16 Confidentiality. The Company and Pebblebrook have entered into
that certain Confidentiality Agreement dated September 27, 2010, the terms of
which are incorporated in this Agreement by reference and shall survive the
execution of this Agreement and the termination of this Agreement prior to
Closing. Upon Closing, the terms of such Confidentiality Agreement shall be of
no further force or effect and shall be superseded by the terms of the Amended
and Restated Operating Agreement. Notwithstanding anything to the contrary
contained in such Confidentiality Agreement or herein, if Pebblebrook
determines, after consultation with counsel, that it is required by Federal or
state securities laws or regulations to publicly disclose the existence or terms
of this Agreement, before or after Closing occurs, Pebblebrook shall allow Mezz
IV and the Company a reasonable period of time, not to exceed two (2) Business
Days, to review Pebblebrook’s proposed disclosure in advance of Pebblebrook
making such disclosure but, for the avoidance of doubt, Pebblebrook shall be
permitted to make such disclosure and shall not be required to obtain the
consent of Mezz IV or the Company prior to making such disclosure. This
Section 13.16 shall survive Closing and the termination of this Agreement.

54



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

            MEZZ IV :

DENIHAN MEZZ IV HOLDING COMPANY, LLC,
a Delaware limited liability company
      By:   /s/ David Duncan         Name:   David Duncan        Title:  
Authorized Signatory        COMPANY:

DENIHAN OWNERSHIP COMPANY, LLC,
a New York limited liability company
      By:   /s/ David Duncan         Name:   David Duncan        Title:  
Authorized Signatory        PEBBLEBROOK:

CARDINALS OWNER LLC,
a Delaware limited liability company
      By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher       
Title:   Vice President     

 